Exhibit 10.1

 

LEASE DEED

 

THIS LEASE DEED (‘Lease Deed’) is made at Chennai on this 29th day of
September 2012.

 

BY AND BETWEEN

 

M/s DLF Assets Private Limited, a Company incorporated under the Companies Act,
1956 and having its registered office at 1-E, Jhandewalan Extension, Naaz Cinema
Complex, New Delhi — 110 055 (hereinafter referred to as “THE LESSOR” which
expression shall, unless it be repugnant to the context or meaning thereof, be
deemed to mean and include its successors and assigns) acting through its
signatory, Mr. Amit Grover authorized vide Board Resolution dated 16.04.2009 of
the First Part.

 

AND

 

M/s Virtusa India Pvt. Ltd., a company incorporated under the  Companies Act,
1956, and presently having its office in India at 6-3-1192, 1st Floor, My Home
Tycoon, Begumpet, Hyderabad — 500016 (hereinafter referred to as ‘THE LESSEE’
which expression shall, unless it be repugnant to the context or meaning
thereof, be deemed to mean and include M/s Virtusa India Pvt. Ltd. and its
successors) having Permanent Account Number AABCV4077E and Tax Deduction and
Collection Account Number HYDE00367DF, acting through its authorized signatory
Mr. Neeraj Dutt vide Board Resolution dated 14.04.2012of the Second Part.

 

1

--------------------------------------------------------------------------------


 

(Both THE LESSOR and THE LESSEE are collectively referred to as “the
Parties”).A.

 

WHEREAS DLF Info City Developers (Chennai) Limited, as owners of the said Plot
described in Annexure III (a) of this Lease Deed, has been granted approval for
and notified as Developers at SEZ situated at Chennai (SEZ unit) vide
notification F-2/124/2006-SEZ dated 16th November, 2006 and approval letter
No. F-2/124/2005- EPZ dated 22nd June, 2006.

 

B.                                    AND WHEREAS subsequently DLF Info City
Developers (Chennai) Limited has  executed Co-Development Agreement dated 29th
November, 2006 for the purpose of development of the said SEZ unit with THE
LESSOR  as well as a perpetual lease of the said Plot in favour of THE LESSOR.

 

C.                                   AND WHEREAS the Govt. of India, Ministry of
Commerce and Industry, Department of Commerce, SEZ Section vide their letter
No. F 2 / 124 / 2005 - EPZ dated 14th February, 2007 has also approved THE
LESSOR as a Co-Developer of the said SEZ unit.

 

D.                                    AND WHEREAS THE LESSOR is constructing
multi-storeyed buildings comprising of approx. 10 blocks with basements and
named as ‘DLF IT Park @ Chennai’ (hereinafter referred to as the “said Complex”)
in accordance with the building plans as shall be approved by the Chennai
Metropolitan Development Authority (CMDA) or from such other authorities as may
be needed to form the same as a Special Economic Zone under the rules framed by
the Government of India from time to time for its approval.

 

E.                                     AND WHEREAS THE LESSOR is seized and
possessed of the said Plot and the buildings to be constructed thereon, as per
the Master Plan to be approved by the Chennai Metropolitan Development Authority
(CMDA) and such other authorities as may be required and THE LESSOR being
competent to lease office spaces in the said Complex on the said Plot has agreed
to give on lease, office space in Block 10 (hereinafter referred to as the “said
Building”) as per detailed terms stipulated in this Lease Deed and Annexures
from I to XIII forming part of this Lease Deed.

 

F.                                      AND WHEREAS THE LESSEE being in need of
premises approximately 73,650 sq. ft. (approx. 6,842.252 sq. mtrs.) comprising
of approx. 29,218 sq.ft. (approx 2,714.418 sq. mtrs.) as Phase I and approx.
44,432 sq.ft. (approx. 4,127.834 sq. mtrs.) as Phase II in Block 10 (hereinafter
referred to as the “Demised Premises”) to house its offices, has sought from THE
LESSOR a lease of the office space in the said Building being constructed in the
said Complex having a total area admeasuring approx. 7,039,168 sq. ft. more or
less at site as described in Annexure III, from the Lease Commencement Dates of
the respective phases, as per the terms stipulated herein.

 

G.                                   AND WHEREAS based on the above
representations made by THE LESSOR and after due inspection and verification of
the said Plot, said Building, ownership record of the said Plot, building and
other documents relating to the title, competency and all other relevant
details, THE LESSEE is satisfied in all respects with regard to the right, title
and authority of THE LESSOR to enter into this Lease Deed.

 

H.                                  AND WHEREAS THE LESSOR when permits THE
LESSEE to carry out the interior works in the Demised Premises of the respective
phases, THE LESSEE, agrees to pay THE LESSOR at 1.2 times of the actual cost of
electricity, water, charges for security services and other direct expenses
incurred by THE LESSOR on account of THE LESSEE during the fit out period.  In
the event the building is already operational and THE LESSEE is carrying out the
fit out works but does not utilize the central air-conditioning for the Demised
Premises during the fit-out period; THE LESSEE shall be liable to pay fifty
percent of the normal maintenance charges for the same in addition to the power
consumed in the Demised Premises on Cost + 20% basis.

 

2

--------------------------------------------------------------------------------


 

THE LESSEE hereby confirms that it shall carry out, implement and execute all
interior works/designs of the Demised Premises in compliance/adherence with the
approval/ guidelines issued by THE LESSOR from time to time for carrying out
such interior works in the Demised Premises.

 

I.                                        THE LESSEE further confirms that it
shall obtain/has obtained all pre-requisite sanctions, approvals, licences, from
all the Statutory/Competent Authorities, which may be necessary for commencement
of its business in the Demised Premises. Upon assurances of THE LESSEE that it
shall strictly abide by the stipulations contained in this Deed, THE LESSOR has
agreed to give on lease to THE LESSEE the Demised Premises on the terms and
conditions recorded herein.

 

J.                                        On THE LESSEE’s behalf Mr. Neeraj
Dutt, the authorised signatory of this Lease Deed, has negotiated the Lease
Deed.

 

On THE LESSOR’s behalf the lease has been negotiated through Mr. Amit Grover,
Director - Offices.

 

K.                                   AND WHEREAS both the Parties have agreed to
enter into this Lease Deed on the terms and conditions stipulated in this Lease
Deed and Annexures I to XIII annexed hereto:

 

NOW THEREFORE IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS:-

 

1.              THE LESSOR hereby leases out to THE LESSEE and THE LESSEE takes
on lease from the Lease Commencement Date i.e. 1st July, 2012 for Phase I and
1st October, 2012 for Phase II respectively (as specified in Annexure-II), an
office space admeasuring an aggregate super built up area of 6,842.252 sq. mtrs
(approx. 73,650 sq.ft.) on 5th Floor in Block 10 comprising of 29,218 sq. ft.
(approx 2,714.418 sq. mtrs.) as Phase I and 44,432 sq. ft. (approx 4,127.834 sq.
mtrs.) as Phase II (as shown in Annexure III(b) in DLF IT Park @ Chennai 1/124,
Shivaji Gardens, Moonlight Stop, Nandambakkam, Mount Poonamallee Road,
Manapakkam, Chennai- 600 089) as more detailed in Annexure — II  (hereinafter
referred to as the “Demised Premises”), the area calculations for  which are
defined in Annexure —  IV to this Lease Deed, and also obtains the right to use
only the common areas in the said Building/said Plot to be used by THE LESSEE
together with other occupants in the said Building and the right to park cars in
terms of this Lease Deed, in the car /two wheeler parking spaces earmarked in
the basement(s)/stilt/surface/mechanical car /two wheeler parking spaces by THE
LESSOR.

 

2.              The rent as specified in this Lease Deed shall commence from the
Date of Rent Commencement of the respective phases as specified in Annexure —
II.

 

The car /two wheeler parking space charges, maintenance and other charges as
specified in this Lease Deed shall commence from the Date of Rent Commencement
of the respective phases as specified in Annexure —II.

 

The detailed calculations of rent, car/ two wheeler parking space charges &
security deposits payable of the respective phases by THE LESSEE during the
period of this lease are given in Annexure — V to this Lease Deed.

 

3.              THE LESSEE confirms that THE LESSEE shall not terminate the
Lease Deed during the Lock-in Period of Thirty Six (36) months from the Lease
Commencement Dates of the respective phases, as mentioned in Annexure II of this
Lease Deed.  However, THE LESSEE can terminate the Lease Deed, without cause, at
any time after the expiry of Thirty (30) months from the Lease Commencement
Dates of the respective phases by giving prior notice in writing or payment of
rent and other dues in lieu of the notice to THE LESSOR as per the notice period
of Six (06) months mentioned in Annexure — II. In the event of THE LESSEE
terminating the Lease Deed before the

 

3

--------------------------------------------------------------------------------


 

expiry of Lock- in- period, THE LESSOR shall also be entitled to payment of
rent, car /two wheeler parking space charges,  maintenance charges, taxes and
any other charges payable under the lease deed etc., if any, for the entire
unexpired period of the Lock- in- period, from THE LESSEE and THE LESSEE
undertakes to pay the said charges without any objections whatsoever. The
lock-in period shall also be applicable to car /two wheeler parking spaces.

 

THE LESSEE agrees that if THE LESSOR is constrained by the acts of THE LESSEE
which involve breaches / defaults of the Lease Deed or if THE LESSEE or its
bankers have dishonored the cheque(s) made in payment of various sums due under
the Lease Deed and THE LESSEE failing to rectify the breach/ default within 15
(Fifteen) days  of intimation from THE LESSOR of such dishonour of cheque(s),
THE LESSOR shall be vested with  a specific right to terminate this Lease Deed
and claim outstanding arrear of rent, maintenance charges, car /two wheeler
parking charges, signage charges, taxes and other charges payable under the
Lease Deed including the rent for the unexpired lock-in-period and THE LESSEE
hereby undertakes to pay the said sums without any demur or protest whatsoever
and will not raise any claims or disputes in this regard.

 

THE LESSOR’s right of terminating this Lease Deed shall be as contained in this
Clause and Clause 58 of the Annexure — I appended to the Lease Deed.

 

4.              THE LESSEE agrees, that in consideration of THE LESSOR granting
the right to use car/ two wheeler parking spaces as mentioned in Annexure — II
earmarked in the basement(s)/surface/mechanical car/ two wheeler parking spaces
(plan attached as Annexure —VII to this Lease Deed) to perform all its
obligations under this Lease Deed pertaining to use of car/ two wheeler parking
spaces. The lock-in period shall also be applicable to car /two wheeler parking
spaces.

 

5.              THE LESSEE shall not have the right to terminate this Lease Deed
and vacate the Demised Premises until the expiry of the Lock in period as
mentioned in Annexure — II starting from the Date of Lease Commencement of the
respective phases. However after expiry of the Lock in period, THE LESSEE may
terminate the Lease Deed by giving Six (06) months advance written notice or
making the payments due in lieu of such notice period. On such termination,
within 15 days of THE LESSEE paying all its dues under this Lease Deed and
delivering peaceful, vacant and physical possession of the Demised Premises, THE
LESSOR shall refund all the refundable security deposits without any interest
thereon under this Lease Deed deposited by THE LESSEE only after adjusting
outstanding dues, if any.

 

THE LESSEE shall have an option to renew the Lease Deed of the respective phases
for such term as mentioned in Annexure — II by giving advance notice in writing
six (6) months’ prior to the expiry of the first term of the Lease Deed. THE
LESSOR may pursuant to the notice of renewal received by THE LESSOR, execute and
cause the renewed Lease Deed to be registered, at the cost of THE LESSEE, and
the renewed Lease Deed shall be, to the extent possible, on the same lines
hereof except only that the rent (and correspondingly, the security deposits and
signage charges if any) shall be enhanced as mentioned in Annexure — II. Subject
to clauses contained herein, till the time Lease Deed is renewed THE LESSEE will
continue to pay rental at escalated rate and THE LESSOR will send the invoices
at such escalated rate, as mentioned in Annexure II of this Lease Deed. There
shall be no lock in period during the renewal term of the Lease Deed, however
advance written notice of six (06) months for termination by THE LESSEE shall be
applicable as under the initial Lease Deed.

 

THE LESSEE agrees that in case THE LESSEE terminates the Lease Deed prior to the
expiry of Lock- in -period as mentioned in Annexure — II to this Lease Deed,
then THE LESSEE hereby authorizes THE LESSOR to deduct from the deposits lying
with THE LESSOR, the entire rent, car/ two wheeler parking charges, maintenance
charges, taxes  and any other sums due and payable under this Lease Deed for the
unexpired period of the Lock- in- period of the respective phases and such other
sums due and payable under this Lease Deed as on that date. Further, THE

 

4

--------------------------------------------------------------------------------


 

LESSEE undertakes to pay the balance, if any, remaining after such adjustments,
deductions on or before the expiry of notice of termination or termination by
THE LESSOR for breach of terms and conditions contained in the Lease Deed by THE
LESSEE.

 

In the event THE LESSEE terminates the Lease Deed prior to the expiry of lease
tenure and has also availed any rent free period of the respective phases
(period between the Lease Commencement Dates and Rent Commencement Dates of the
respective phases) during the lease tenure, an amount equivalent to the
proportionate rent free period extended for the unexpired lease tenure shall be
refunded by THE LESSEE to THE LESSOR or deducted from the deposits lying with
THE LESSOR.

 

6.              Within 15 days of THE LESSEE paying all its dues under this
Lease Deed and delivering peaceful, vacant and physical possession of the
Demised Premises on or before the last day of the validity of the Lease Deed,
THE LESSOR shall refund all the refundable security deposits without any
interest thereon under this Lease Deed deposited by THE LESSEE only after
adjusting outstanding dues, if any.

 

7.              The Lease Deed along with the Annexures annexed hereto
constitutes the entire agreement between the Parties and revokes and supersedes
all previous discussions written or oral, correspondence, MOU and/or any deeds
between the Parties.  This Lease Deed shall not be changed or modified except by
written amendment duly agreed and signed by the Parties.

 

8.              That this Lease Deed is executed and registered in two sets i.e.
Original and Duplicate. The original Lease Deed duly executed and registered in
terms of this Lease Deed shall be retained by THE LESSEE and the Duplicate copy
of the Lease Deed shall be retained by THE LESSOR.  The original Lease Deed
shall be produced by THE LESSEE as and when required by THE LESSOR.

 

9.              Failure of either Party to enforce at any time or for any period
of time the provisions hereof shall not be construed to be waiver of any
provisions or of the right thereafter to enforce each and every provision
hereof.

 

10.       THE LESSOR shall not be held responsible for any consequences or
liabilities under this Lease Deed if it is prevented in performing its
obligations under the terms of this Lease Deed by reason of laws or regulations,
action by any local body or authority, local or otherwise, riots, insurrection,
war, terrorist action, acts of God and unforeseen circumstances beyond its
control. The performance of THE LESSOR’s obligation under this Lease Deed shall
be subject to the regular payment of rent including other payments as stipulated
in this Lease Deed.

 

11.       The disputes or differences between THE LESSEE and THE LESSOR
pertaining to performance of the terms and conditions of this Agreement shall,
so far as possible, be settled amicably through consultation between authorised
representatives of the Parties. If after 15 days of consultation the Parties
fail to reach an amicable settlement on the disputes or differences pertaining
to the performance of this Agreement, such disputes or differences shall be
submitted to Arbitration for final adjudication. Reference to arbitration shall
be in accordance with the provisions of the Arbitration and Conciliation Act,
1996 and/or any statutory modifications thereto by an Arbitral Tribunal
consisting of three arbitrators.  Each Party shall appoint its nominee
arbitrator and both the appointed nominee arbitrators shall appoint third
arbitrator, who shall be the Presiding Arbitrator. If the nominee arbitrators
fail to reach a consensus on the Presiding Arbitrator, the parties shall
approach the Court for appointment of a Presiding Arbitrator. The decision of
the Presiding Arbitrator shall be final and binding upon the Parties.

 

During the arbitration proceedings, both THE LESSEE and THE LESSOR shall
continue to fulfill their obligations under the Lease Deed.

 

5

--------------------------------------------------------------------------------


 

The Civil Courts and High Court at Chennai, alone shall have jurisdiction for
the purposes of this agreement.

 

12.       That this Lease Deed and the rights and obligations of the Parties
under or arising out of this Lease Deed be construed and enforced in accordance
with the laws of India.

 

The terms and conditions agreed between THE LESSOR and THE LESSEE containing
interalia a) covenants and conditions to be observed and performed by THE
LESSEE, and b) covenants and conditions to be observed and performed by THE
LESSOR, are as per   Annexures I to XIII of this Lease Deed. These Annexures I
to XIII shall form an integral part of this Lease Deed and shall be binding on
THE LESSOR and THE LESSEE.

 

THE LESSOR M/s DLF Assets Private Limited through its Authorized Signatory
Mr. Amit Grover authorized to execute Lease Deeds etc. has executed this Lease
Deed. This Lease Deed will be presented for registration before the Registering
Authority and got registered by Mr. Ernest David, who has been authorized vide
Power of Attorney dated 18.03.2008 of the company to appear before the
Registering Authority and present for registration, acknowledge and get
registered the Deed executed by Mr. Amit Grover on behalf of THE LESSOR.

 

IN WITNESS WHEREOF the Parties hereto have set their hands to these presents on
the day, month and year first and above mentioned.

 

THE LESSOR:

 

SIGNED AND DELIVERED on behalf of the above named DLF Assets Private Limited
acting through Mr. Amit Grover, its Authorized Signatory:

 

In the presence of:

 

 

For and on behalf of

WITNESSES:

DLF Assets Private Limited

 

 

1.

/s/ Amit Grover

 

 

 

(Amit Grover)

 

AUTHORIZED SIGNATORY

2.

 

 

THE LESSEE:

 

SIGNED AND DELIVERED on behalf of the above named Virtusa India Pvt. Ltd. 
acting through Mr. Neeraj Dutt, its Authorized Signatory:

 

In the presence of:

 

WITNESSES

 

 

For and on behalf of

1.

Virtusa India Pvt. Ltd.

 

 

 

/s/ Neeraj Dutt

2.

 

 

(Neeraj Dutt)

 

AUTHORIZED SIGNATORY

 

6

--------------------------------------------------------------------------------


 

ANNEXURES

 

 

 

I

-

Detailed Terms and Conditions between THE LESSOR and THE LESSEE

 

 

 

II

-

Commercial Terms and Conditions

 

 

 

III

-

Description of the Plot

 

 

 

IV

-

Super Built-up area calculations

 

 

 

V (a) & (b) 

-

Statement of rent, Interest Free Refundable Security Deposit, Interest Free
Refundable Maintenance Security Deposit and Car/ Two Wheeler parking space
charges payable by THE LESSEE to THE LESSOR during the lease period of the
respective phases.

 

 

 

VI

-

Monthly Maintenance and service expenditure (Indicative)

 

 

 

VII

-

Car/ Two Wheeler parking spaces earmarked for use by THE LESSEE for both phases

 

 

 

VIII

-

Tentative Building Specifications

 

 

 

IX

-

Handover of Demised Premises for Occupation

 

 

 

X

-

THE LESSEE’s responsibility during interior fit-outs work,
additions/modifications/alterations of interior works and during the Lease
Tenure/Lease Renewal and operations during the lease period/ lease renewal

 

 

 

XI (a) 

-

Charges for Power

 

 

 

XI (b) 

-

Charges for Maintenance

 

 

 

XII

-

Merger and Amalgamation Undertaking

 

 

 

XIII

-

Electronic Clearing System Activation form

 

7

--------------------------------------------------------------------------------


 

ANNEXURE-I

 

Terms and conditions forming an integral part of the Lease Deed
dated                   between DLF Assets Private Limited and Virtusa Software
Services Pvt. Ltd., while not derogating from the mutual promises set out
therein:

 

TERMS AND CONDITIONS

 

1.                                               THE LESSOR shall charge and THE
LESSEE shall pay an initial bare shell rent of Rs. 44.75/- (Rupees Forty Four
and Paise Seventy Five only) per sq. ft. per month for the respective phases as
detailed in Annexure — II on the super built — up area of the Demised Premises
to be paid fully without any and all deductions whatsoever save and except the
deduction of tax at source, if applicable. The liability towards payment of
Service Tax and other taxes as applicable on monthly rents for the respective
phases shall be borne by THE LESSEE.

 

2.                                               THE LESSEE shall pay to THE
LESSOR or its nominees/permitted assigns, by cheque / bank draft/ wire transfer
payable as detailed in Annexure II of this Lease Deed the rent and all other
sums payable under this Lease Deed. Payments to be done as per Annexure XIII. In
case the Rent Commencement Date of the respective phases is other than the first
of the month, in such case THE LESSEE shall pay Rent and other sum payable under
the lease Deed in advance for the portion of the month i.e. from the Rent
Commencement Date of the respective phases to last day of the month and also for
the following month.  Thereafter the rent and all other sums payable under this
Lease Deed shall be paid on the 1st day of each calendar month (due date) but
not later than the 7th day, in advance for the month in respect of which such
sums are payable.

 

3.                                               The rent for the respective
phases is exclusive of all the taxes. In addition to the rent payable for the
Demised Premises as stipulated in this Lease Deed, THE LESSEE shall also be
liable to bear and pay on its sole account  the entire part of any and all
levies, duties, taxes on Demised Premises, land and building, charges, rates,
cesses, fees, wealth-tax, penalties thereof (as attributable due to THE LESSEE’s
default in making such payments) etc. imposed/demanded by the Central or the
State Government / any local body and/or other authorities and all increases
and/or fresh impositions thereof as applicable and attributable to the said Plot
/ said Building /  Demised Premises on and from the date of signing of the Lease
Deed of the respective phases.

 

THE LESSEE shall also be liable to fulfill any and all procedural requirements
as may be prescribed by the Central or the State Government/any local body/all
other authorities in connection with the clause above.

 

4.                                               In the event, any such fresh
imposition and/or increase as stated above in Clause 3 hereof is levied
retrospectively, the liability of THE LESSEE shall relate only to the period on
and from the Date of signing of the Lease Deed of the respective phases. The
said amount shall be paid separately by THE LESSEE to THE LESSOR as indicated
below in terms of this Lease Deed. All such fresh impositions and/or increases
as above stated shall be paid by THE LESSEE to THE LESSOR within fifteen (15)
days of written demand by THE LESSOR to THE LESSEE, giving details thereof duly
supported with copies of the relevant documents, if any, from the Central or
State Government/local body / any and all authorities, as the case may be. In
the event any and all such levies, duties, taxes on property, charges, rates,
cesses, fees, wealth-tax, penalties (as attributable due to THE LESSEE’s default
in making such payments) etc., referred to above and/or such fresh imposition
and/or increase is payable by THE LESSEE directly to the Central or State
Government/local body/any and all authorities as the case may be, THE LESSEE
shall pay the same directly immediately upon the same becoming due.  Any default
made by THE LESSEE in complying with the terms of the clause under reference and
clause 3, shall be entirely at the costs and consequences of THE LESSEE and

 

8

--------------------------------------------------------------------------------


 

THE LESSEE shall be liable for payment/s of penalties, outstanding dues arising
there from.

 

5.                                               Power/ Electricity and Power
back-up Charges:

 

THE LESSEE shall pay by due date the bills for consumption of power/ electricity
in the Demised Premises of the respective phases as recorded in the meters or as
demanded by THE LESSOR or its nominees or assigns. The power/electricity for the
Demised Premises during interior works/lease tenure shall be supplied from Grid/
Utility Companies. However, in case of non availability of power/ electricity
from grid/utility companies, THE LESSOR shall provide THE LESSEE with back up
power from their diesel/gas based generators. The charges for such power/
electricity and back-up power will be as per Annexure XI (a).

 

A separate meter for recording power/ electricity consumption in the Demised
Premises shall be provided by THE LESSOR for the supply of power/ electricity
from normal grid/utility companies subject to availability of such power/
electricity. The cost of such meter shall be borne by THE LESSEE.

 

A separate meter shall be provided by THE LESSOR for recording consumption of
power in the Demised Premises supplied through the back-up power. The cost of
such meter shall be borne by THE LESSEE.

 

A separate meter shall be provided by THE LESSOR for recording consumption of
power for the AHU(s) for the Demised Premises, supplied through grid/ utilities
companies/ back-up power. The cost of such meter shall be borne by THE LESSEE.

 

Water Charges: THE LESSEE shall pay by due date the bills for consumption of
water in the Demised Premises as recorded in the meters or as demanded by THE
LESSOR or its nominees or assigns.

 

A separate meter for recording water consumption shall be provided in the
Demised Premises by THE LESSOR. The cost of such meter including any deposit
required shall be borne by THE LESSEE.

 

In case of there being common meter(s) for recording the consumption by THE
LESSEE jointly with the other tenants or occupants of the said Building, THE
LESSEE shall pay the proportionate cost of water calculated on the super
built-up area of the Demised Premises.

 

6.                                               Maintenance Charges: At present
various maintenance services, facilities and  amenities within the said Plot /
said Building/Demised Premises and civic amenities in the said Complex where the
Demised Premises/said Building are located are being maintained by THE LESSOR,
or the nominees/ assigns of THE LESSOR.  Maintenance services are as set out in
Annexure — VI to this Lease Deed, charges of which are payable to THE LESSOR or 
nominees / assigns of THE LESSOR by THE LESSEE as per bills raised by THE LESSOR
or  its nominees/assigns for the respective phases.

 

The maintenance charges for normal office hours/extra office hours/ 24*7
operations excluding Public and National Holidays shall be calculated at 1.2
times the actual expenditure being incurred payable from the Lease Commencement
Date of the respective phases.  The maintenance charges will be as per Annexure
XI (b).

 

Maintenance services on Public & National Holidays can only be provided if THE
LESSEE gets the requisite approval from the local administration/ competent
authority(ies) and not otherwise.

 

The maintenance charges shall be subject to deduction of Income Tax at source as
applicable, from time to time. Additional charges towards Service Tax (es) and

 

9

--------------------------------------------------------------------------------


 

other taxes as applicable on maintenance charges, shall also be payable by THE
LESSEE.

 

On completion of the financial year, THE LESSOR/its nominees will provide THE
LESSEE audited certificate of expenditure towards Maintenance Charges incurred
during the said financial year. Any under-recovery by THE LESSOR/its nominees
shall become payable by THE LESSEE to the LESSOR /its nominees and any
over-recovery by THE LESSOR/its nominees shall become refundable by LESSOR/its
nominees to THE LESSEE.

 

7.                                               THE LESSEE agrees that, in
consideration of THE LESSOR granting lease and THE LESSEE in consideration of
taking on lease the Demised Premises and due performance of all its obligations
stipulated in this Lease Deed, THE LESSEE shall pay and always maintain with THE
LESSOR during the entire term of this Lease Deed, an Interest Free Refundable
Security Deposit (“Interest Free Refundable Security Deposit”) for an amount as
mentioned in Annexure — II for the respective phases.

 

8.                                               THE LESSEE has paid an amount
as mentioned in Annexure II, as a portion of   the Interest Free Refundable
Security Deposit for the respective phases, payable at the time of execution of
the Memorandum of Understanding. The sum as mentioned in Annexure — II, being
the balance of the Interest Free Refundable Security Deposit shall be paid by
THE LESSEE simultaneous with the signing of this Lease Deed.

 

9.                                               Upon increase in rent as
mentioned in Annexure — II, the aforesaid Interest Free Refundable Security
Deposit shall automatically stand increased proportionately   as mentioned in
Annexure— II for the respective phases. The increased amount of Interest Free
Refundable Security Deposit shall be paid by THE LESSEE along with the rent due
for the month succeeding the month in which the term of the Lease Deed is
renewed.

 

10.                                        The entire amount paid by THE LESSEE
as Interest Free Refundable Security Deposit for the respective phases during
the lease period shall be kept by THE LESSOR which shall be refunded by THE
LESSOR to THE LESSEE without any interest within 15 days of  THE LESSEE
surrendering peaceful, vacant and physical possession of the Demised Premises in
bare shell condition on expiry or earlier termination of this Lease Deed, if any
and subject to adjustment or deduction of arrears of rent, charges and any other
dues, if any, due and payable under this Lease Deed or renewal thereof.

 

11.                                        On signing and execution of this
Lease Deed before handover for interior works, THE LESSEE agrees to pay to THE
LESSOR an amount as mentioned in Annexure — II as Interest Free Refundable
Maintenance Security Deposit for the respective phases for Normal Office Hour
Operations. However, in the event THE LESSEE opts for 24*7 operations/ THE
LESSEE’s specific hour operations basis any time during the lease tenure/
renewed lease tenure, the Interest Free Maintenance Security will be enhanced as
mentioned in Annexure — II. THE LESSEE will deposit the additional Interest Free
Maintenance Security Deposit immediately on exercising the 24*7/ THE LESSEE’s
specific hour basis operation option. The Interest Free Maintenance Security
Deposit shall be refunded to THE LESSEE within 15 days of surrendering peaceful,
vacant and physical possession of the Demised Premises in bare shell condition
and after adjustment of any amount due from THE LESSEE on account of maintenance
and other charges under this Lease Deed and after making adjustments, deductions
or reimbursement for any damages suffered by THE LESSOR on account of any
default or breach of any obligation by THE LESSEE under this Lease Deed.

 

12.                                        After the said Lock- in- period of
the respective phases, THE LESSEE may terminate the lease by giving six
(6) months’ prior notice in writing to THE LESSOR or by payment of proportionate
equivalent rent, car/ two wheeler parking

 

10

--------------------------------------------------------------------------------


 

space charges, signage charges, maintenance charges, taxes and all other charges
/ sums stipulated under this Lease Deed in lieu of the notice period stipulated
herein. Upon the expiry of six (6) months from the date of notice, as aforesaid,
the lease shall stand terminated and THE LESSEE shall be liable to pay to THE
LESSOR the entire rent, car/ two wheeler parking charges, maintenance charges,
other charges, taxes etc. as set out in this Lease Deed for the period upto the
date of vacation of the Demised Premises and handing over vacant, peaceful and
physical possession of the Demised Premises.

 

That upon the expiry of lease or renewed lease as mentioned in Annexure — II or
upon expiry or earlier termination during the initial lease period or renewed
period as stipulated above for the respective phases, this Lease Deed will
expire and come to an end  and THE LESSEE shall pay to THE LESSOR for the period
of occupation of the Demised Premises till the date of vacation of the Demised
Premises, the entire rent,  car/ two wheeler parking space charges, maintenance
charges, other charges, taxes etc. as set out in this Lease Deed and till
handing over vacant, peaceful and physical possession of the Demised Premises.
If THE LESSEE fails to pay as aforesaid and/ or hand over vacant, peaceful and
physical possession of the Demised Premises on the date of expiry of the last
day of lease as contained in this paragraph or termination by THE LESSOR for
breach of terms and conditions contained in the Lease Deed, THE LESSEE agrees to
pay to THE LESSOR additional rent calculated @ Rs.1,30,750.55/- (Rupees One Lakh
Thirty Thousand Seven Hundred Fifty and Paise Fifty Fiveonly) per day for Phase
I and Rs. 1,98,833.20/- (Rupees One Lakh Ninety Eight Thousand Eight Hundred
Thirty Three and Paise Twenty only) for Phase II, for occupation of the Demised
Premises by THE LESSEE along with prevailing normal lease rentals and other
charges for the respective phases under this Lease Deed and in such an event THE
LESSEE hereby authorizes THE LESSOR to withhold without any interest the refund
of all the refundable security deposits lying with THE LESSOR. THE LESSEE
confirms that the payment of such additional rent is fair and reasonable and
undertakes not to call in question the same.  THE LESSEE further agrees and
authorizes THE LESSOR, in the event of such occupation of the Demised Premises
exceeding a period of three (3) months beyond the expiry or last day of earlier
termination of the lease, to forfeit all the refundable security deposits lying
with THE LESSOR and in addition to continue to be liable and pay additional rent
as given above in this para per day for the number of days of such occupation
beyond the expiry or earlier termination of the Lease Deed along with normal
prevailing lease rentals for the respective phases, alongwith other charges
under this Lease Deed, till all payments due under the Lease Deed and in this 
clause are paid and THE LESSEE hands over peaceful, vacant and physical
possession of the Demised Premises to THE LESSOR.

 

The above shall be without prejudice to the rights and remedies available to THE
LESSOR under this Lease Deed and/ or under any law for the time being in force.

 

13.                                    THE LESSEE shall pay every month in
advance, along with the rent,  proportionate charges for the operation /
maintenance / service charges (more specifically detailed in Annexure —VI) in
respect of the central air-conditioning / heating plant, the cost of running,
maintenance and servicing of the service / utility lifts, generators, the cost
of cleaning the said Plot  and said Building , maintenance of lawn/grounds/ cost
of security services, electricity charges, water charges and such other
necessary/ancillary expenses  of and incidental to the preservation and
maintenance of the said Building / Plot in which the Demised Premises  is
located and for the adequate provision of common services and facilities at a
charge which shall be 1.2 times the actual expenditure on a calculation based on
pro rata basis corresponding to the super built-up area of the Demised Premises
for respective phases.

 

14.                                        Subject to all local laws applicable,
THE LESSOR shall, through its architect identify the location(s) and provide
space for signage if available at the floor occupied by THE LESSEE, as approved
by the architect and THE LESSEE shall be allowed to put signage on such
location(s). All taxes including service tax, duties,

 

11

--------------------------------------------------------------------------------


 

rates, cesses, costs and charges relating to the signages payable to the
authorities concerned shall be borne and paid by THE LESSEE directly.

 

FAÇADE SIGNAGE

 

THE LESSEE will be allowed to put up a signage on the external façade of the
said Building, if required and requested by the Lessee, as per the availability
at the time of such request.  The size and the place of affixation of the
signage will be as per the approval by THE LESSOR’s architect with the payment
as may be mutually agreed between THE LESSOR and THE LESSEE. These charges would
be payable on yearly basis and no refund/ adjustment will be made, if the lease
expires earlier or lease is terminated before the completion of the year for
which the payment is made in advance. All taxes including service tax, duties,
rates, cesses, costs and charges relating to the signage, payable to the
authorities concerned shall be borne and paid by THE LESSEE directly. No signage
of any kind either inside or outside shall be allowed on the façade glass/
columns of the Demised Premises.

 

The above mentioned charges for the façade signage shall escalate together and
on the same rate as that of the escalation of bare shell rent, Interest Free
Refundable Security Deposit as stipulated in the Lease Deed

 

15.                                        THE LESSOR reserves the Building
Naming rights inside and on the external façade of the said Building. The façade
of the said Building shall also be used by other Lessees including the Lessee
herein for displaying their name and advertisements as per THE LESSOR’s
approval. THE LESSEE shall, at no point of time, raise any objection on any
ground whatsoever in relation to the same.

 

Upon naming the said Building, THE LESSOR and other Lessees of the said
Building, shall use such Building name in the business addresses for all
purposes. THE LESSEE shall further raise no objection if THE LESSOR is made to
display some other number or name on the said Building or in compliance of any
court order, government order, order of the local body etc.

 

16.                                        THE LESSEE shall not pay interest
free refundable deposit for bulk supply of electricity to THE LESSOR for 442 KVA
of power load comprising of 175 KVA for Phase I and 267 KVA for Phase II. 
Further, THE LESSEE agrees to reimburse to THE LESSOR or any authorized company
/nominees / assigns of THE LESSOR, any costs, charges, deposits, etc. as may be
demanded by THE LESSOR or any authorized company /nominees / assigns of THE
LESSOR or any other agency supplying power to the Demised Premises from time to
time during the term of the Lease Deed/Renewed Lease Deed  for arranging bulk
electricity supply to the said Plot / said Building / Demised Premises and such
deposits are to be payable on the basis of proportionate electricity load
provided to the Demised Premises and proportionate load attributable to THE
LESSEE in respect of common areas of the said Plot / said Building. Any deposit
to be refunded shall be refunded by THE LESSOR to THE LESSEE after adjusting
amounts, if any, due and payable by THE LESSEE to THE LESSOR on the expiry and /
or earlier termination of this Lease Deed and on handing over the peaceful
physical and vacant possession of the Demised Premises by THE LESSEE to THE
LESSOR.

 

It is however clarified that the above mentioned power load of 0.006 KVA per
sq.ft. of super built-up area is exclusive of power load for air conditioning
provided by THE LESSOR.

 

17.                                        The specifications and information as
to the materials used in construction of the Demised Premises are set out in
Annexure - VIII and any change in the specifications as set out in Annexure —
VIII, if desired by THE LESSEE, shall be implemented by THE LESSOR subject to
feasibility and approvals at a rate which shall be 1.2 times the actual cost
which shall be paid by THE LESSEE to THE LESSOR.

 

12

--------------------------------------------------------------------------------


 

The terms and conditions quoted above are for bare shell condition of the  
Demised Premises.

 

THE LESSEE shall construct the toilets within the Demised Premises at its own
cost.

 

The necessary electrical connection for the FCU/AHU to be done by THE LESSEE and
connected to THE LESSOR’s panel by doing the necessary modifications. Also, the
cost of chilled water piping/any electrical/plumbing/fire fighting modification
shall be borne by THE LESSEE.

 

HVAC plenum and lowside ducting needs to be done by THE LESSEE at its own cost.

 

Any dismantling of false ceiling of common areas for services provisioning by
THE LESSEE is to be made good(as per THE LESSOR’s specifications) by THE LESSEE
at their own cost.

 

Sprinkler tap — off: THE LESSEE has to take tap — off for down type Sprinklers
with installation of valves under supervision of Building services.

 

18.                                        THE LESSOR has provided to THE LESSEE
car/ two wheeler parking spaces for respective phases in the
basement/surface/mechanical car parking/two wheeler spaces as earmarked in
Annexure — VII subject to payment of rent and maintenance charges as per details
mentioned in Annexure — II. In the event additional car /two wheeler parking
spaces are required by THE LESSEE, THE LESSEE shall pay to THE LESSOR additional
car /two wheeler parking space charges as may be mutually agreed between the
Parties hereto for every additional car parking/two wheeler parking space
provided by THE LESSOR, if available, on the same terms and conditions
applicable to rent, interest free refundable security deposit, maintenance
charges stipulated in this Lease Deed. The lock in period shall also be
applicable to the car/ two wheeler parking spaces.

 

In the event of THE LESSOR providing electro mechanical system for car/ two
wheeler parking spaces, the car/ two wheeler parking spaces as earmarked in
Annexure —VII may be re-allocated, provided, however, the number of car/two
wheeler parking spaces shall remain the same in terms of this Lease Deed.

 

The liability towards payment of Service Tax and other taxes as applicable shall
be borne by THE LESSEE.

 

19.                                        The use of car/ two wheeler parking
spaces in the basement(s)/surface/mechanical car/ two wheeler parking spaces in
the said Building shall be allowed to THE LESSEE only from 8 a.m. to 8 p.m. from
Monday to Friday and from 8 a.m. to 2.p.m. on Saturday, except Sundays, Public
and National Holidays or on THE LESSEE’s specific operating hours. The above
timings shall, however, be subject to such restrictions as may be imposed by any
statutory authority or for security reason. THE LESSEE shall use the parking
spaces only for the purposes of parking its cars and for no other use. THE
LESSEE undertakes that it shall not make any constructions on the car /two
wheeler parking spaces or create obstruction of any kind on it or around these
spaces to hinder the movement of vehicles and persons. Further, without prior
permission in writing of THE LESSOR, overnight parking of vehicles shall not be
permitted for security reasons.  Any usage of car/two wheeler parking spaces
from 8 p.m. to 8 a.m. on weekdays and after 2 p.m. on Saturdays and any usage
thereof on Sundays, Public and National Holidays or beyond THE LESSEE’s specific
operating hours would entail additional charges as determined by THE LESSOR.

 

20.                                        All costs, charges, expenses
including penalties, payable on or in respect of execution and registration of
this Lease Deed and on all other instruments and deeds to be executed pursuant
to this Lease Deed , shall be borne and paid solely by THE

 

13

--------------------------------------------------------------------------------


 

LESSEE who shall be responsible for compliance of the provisions of Indian Stamp
Act, 1899. The stamp duty and registration charges shall be paid by THE LESSEE
to THE LESSOR at the time of signing of the Lease Deed and in any case before
the handover for interior works. The Building Services will be released on
registration of the Lease Deed.

 

21.                                        THE LESSEE shall be liable to pay
interest @ 15% per annum on all amounts due and payable by THE LESSEE under this
Lease Deed for the period of delay beyond the due date.  This is in addition to
the rights of THE LESSOR under clause 12 and Clause 58 of this Annexure-I given
herein.

 

22.                                        THE LESSEE shall pay all amounts
agreed to be paid in the Lease Deed, provided, however, that the liability of
THE LESSEE for such payments shall be calculated proportionately to the super
built-up area of the Demised Premises and provided further that such liability
shall commence from the date such revision / imposition/increase is effective or
any subsequent date.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE LESSEE:

 

23.                                        THE LESSEE shall plan and distribute
its electrical loads for respective phases in conformity  with the electrical
systems installed by THE LESSOR and get these works executed after due approval
in writing from THE LESSOR. Provided further that, should modifications,
additions, alterations be required in the fire-fighting, electrical and other
systems already installed, THE LESSOR shall, if feasible make such changes and
be entitled to recover from THE LESSEE, all additional cost incurred on this
account at a charge which shall be 1.2 times of  actual costs.

 

24.                                        To carry out day-to-day maintenance
of the Demised Premises and the fixtures and fittings installed therein and the
normal maintenance, minor repairs, including painting and distempering and
polishing the interiors of the Demised Premises at its own cost.

 

25.                                        That if THE LESSEE fails to make full
payments of rent, car/ two wheeler parking charges, façade signage charges,
Maintenance Charges of any kind  and actual consumption charges of water, power
and electricity, air-conditioning or discharge any rates, taxes, duties imposed
upon the Demised Premises and payable by THE LESSEE in terms of this Lease
within 15 days of its due date, THE LESSOR shall be entitled, in its sole
discretion and with prior intimation, to stop supplying to THE LESSEE
electricity / air conditioning/ water and / or all other services in addition to
any other remedies/ actions THE LESSOR may take in its sole discretion. By doing
so, THE LESSOR shall have no responsibility or liability for any loss and
damage, if any, suffered by THE LESSEE and THE LESSEE shall not be entitled to
lodge any claim whatsoever against THE LESSOR as a result of such action.

 

26.                                        That the common areas, facilities and
amenities within the said Building shall be available for use only subject to
the timely payment of maintenance charges and THE LESSEE agrees, that in the
event of failure to pay maintenance charges within 15 days of the due date, THE
LESSEE shall not have the right to use or demand such common areas, facilities
and amenities. THE LESSEE shall have no ownership rights, title, interest or
claim whatsoever in the said Plot, common areas, facilities and amenities within
the said Building.

 

27.                                        Not to do or permit to be done any
act or thing which may render void or voidable any insurance relating to or in
respect of a part or the whole of the said Plot, the said Building or the
Demised Premises, or cause any increase in premium payable in respect thereof.

 

28.                                        To permit THE LESSOR and its agents
along with authorized representative of THE LESSEE, except in case of
emergency(ies) at all hours to enter into the Demised Premises for the purpose
of inspection or for any other purposes connected

 

14

--------------------------------------------------------------------------------


 

with or incidental to any maintenance issues such as fire, safety and security
of the Demised Premises and the said Building including any emergency and/or
unforeseen circumstances or in case of any inspection by any Government agency
or any inspection by THE LESSOR with the directions of Government Agency.
However, for periodic inspections, 2 days advance intimation will be given in
writing to THE LESSEE, except in case of emergency (ies).

 

29.                                        To hand over the Demised Premises in
bare shell condition together with THE LESSOR’s fixtures and fittings therein,
in good order and condition (reasonable wear and tear excepted) on the expiry
/earlier termination of the Lease, which ever is earlier.

 

30.                                        To use the Demised Premises as per
zoning plan only and  shall not carry on  or permit to be carried on in the
Demised Premises or in any part thereof any activities which shall be or are
likely to be unlawful, obnoxious or of nuisance, annoyance or disturbance to
other tenants/occupants of the said Building wherein the Demised Premises are
situated or store any goods of hazardous or combustible nature or which are
heavy so as to affect the construction or the structure of the said Building or
any part thereof or in any manner interfere for common use.

 

31.                                        THE LESSEE has obtained the Unit
Approvals for the Demised Premises as on the date of signing of this Lease Deed.

 

THE LESSEE shall arrange to get their Unit Approvals for the Demised Premises
terminated and complete all formalities with regards to such termination at its
cost and expenses prior to the expiry of the Lease term / or renewal term
thereof.

 

In case of THE LESSEE’s failure to get the unit approvals terminated within the
aforesaid period, it will be assumed that the peaceful, vacant and physical
possession of the Demised Premises have not been handed over by THE LESSEE to
THE LESSOR on the expiry of the Lease Term and THE LESSOR shall be entitled to
claim damages, payments, dues in accordance with the terms of the Lease Deed.

 

32.                                        The Demised Premises shall be used by
THE LESSEE only and THE LESSEE shall not assign, transfer, mortgage, sublease or
grant leave & license or transfer or part with or share possession in any manner
whatsoever, of any portion of the Demised Premises.

 

In the event, THE LESSEE merges / amalgamates / consolidates and transfer its
assets with/to any entity on account of any merger/amalgamation/consolidation,
then a fresh Lease Deed shall be executed between THE LESSOR and the new
entity/transferee on the same terms and conditions as set forth in this Lease
Deed, subject to the new entity/ transferee obtaining prior SEZ approval. The
new entity shall execute an undertaking as per the draft attached. In case of
any outstanding dues payable by THE LESSEE to THE LESSOR as per Lease Deed, such
outstanding amounts should be included in the petition to the appropriate court
seeking permission for such merger/amalgamation/consolidation. THE LESSEE shall
ensure that before approval of the scheme of merger/ amalgamation by the court
having jurisdiction, the new entity executes an undertaking as per the format
attached as the Annexure XII. Pending approval of any merger/ amalgamation/
consolidation, THE LESSEE will continue to make all payments payable as per the
Lease Deed.

 

All costs, charges, expenses including penalties, payable on or in respect of
execution and registration of the fresh Lease Deed and on all other instruments
and deeds to be executed pursuant to the fresh Lease Deed, shall be borne and
paid solely by new entity/transferee who shall be responsible for compliance of
the provisions of Indian Stamp Act, 1899.

 

However, a fresh Lease Deed will not be executed by THE LESSOR till all dues are
cleared by THE LESSEE and related documents are given to THE LESSOR.

 

15

--------------------------------------------------------------------------------


 

The aforesaid shall be subject to SEZ Acts and Rules but within the above
procedure.

 

33.                                        Subject to clause 45, THE LESSEE
shall not make any structural changes,   additions or alterations in the Demised
Premises without prior consent of THE LESSOR in writing.

 

34.                                        Upon its taking possession of the
Demised Premises from THE LESSOR, THE LESSEE is satisfied that the construction
work as also various installations as per Annexure-IX like electrification work,
sanitary fittings, water, sewerage connections, fire fighting equipment and
detection systems etc. are in good working condition and any issues, if any with
respect thereto, have been resolved and rectified before its taking possession
from THE LESSOR and that it shall not require THE LESSOR to perform any
construction work, installations, etc in the Demised Premises (except structural
repairs if any ) and there shall be no obligation whatsoever on the part of THE
LESSOR to repair, renovate, improvise or to do anything concerning the Demised
Premises, the said Building and the said Plot in any manner whatsoever.

 

35.                                        THE LESSOR has provided the fire
fighting and fire detection system in accordance with the Amendment no.3 to the
National Building Code of 1983 (SP7):1983 Part IV on each floor, common areas
and basements of the building.

 

When the Demised Premises are handed over to THE LESSEE for  interior fit-out
works or when THE LESSEE carries any additional interior
works/modifications/alterations during the Lease period or renewed lease period,
THE LESSEE agrees that it shall carry out such work(s), without altering/
tampering with the fire  fighting  systems  as  installed  therein. However, any
modifications / additions / alterations to the existing fire fighting system
shall be made by THE LESSEE with the prior written approval of THE LESSOR and by
providing alternative and standby fire fighting system in the building.

 

THE LESSEE shall not, whether in the course of its interior fit-out works or as
any thing ancillary thereto or at any time for any purpose whatsoever, execute
or permit to be executed any works involving cutting/ chopping/ digging/
hacking/ dismantling in any manner or form/ destroying in any manner or form of
the floors or walls of the Demised Premises without prior written permission of
THE LESSOR.

 

Any lapse/violation/negligence on the part of THE LESSEE or its contractors /
agents during any such interior works or additions/modifications/alterations
resulting in any kind of hazard or fire in the Demised Premises/ the said
Building, loss of life/ property including third party, damage to the Demised
Premises / said building structure etc. and all financial and legal consequences
arising there from shall be the sole responsibility of THE LESSEE and THE LESSEE
shall not impose any legal and financial liability on THE LESSOR.

 

THE LESSEE’S responsibility during interior fit-outs work,
additions/modifications/alterations of interior works (referred hereinafter as
interior works) and during the Lease Tenure/Lease Renewal Tenure and during
operations is more detailed in ANNEXURE X to this Lease Deed.

 

In the event of any mishap occurring due to usage of lifts/escalators/elevators
provided in said Building / said Complex, THE LESSOR or its employees shall not
be held responsible for the same.

 

36.                                        THE LESSEE hereby represents to THE
LESSOR that it is the owner of and has full right, title and interest in and to
all trade names, trademarks, service marks, brand name(s), logos, symbols and
other proprietary marks etc. (collectively ‘IPR’) and that any IPR if used by it
in Demised Premises and in the said Building/ Complex would not infringe the IPR
of any third party. THE LESSEE further covenants that it

 

16

--------------------------------------------------------------------------------


 

has not received any notice of any claim against it involving any conflict or
claim of conflicts.

 

THE LESSEE covenants to THE LESSOR and undertakes to hold THE LESSOR harmless
from any action brought about by any third party for any IPR infringement by THE
LESSEE. THE LESSEE further undertakes that it shall defend any and all such
acts, suits, proceedings, claims, judgments etc against THE LESSOR and any fees,
costs, expenses of any kind related or incidental to any of the foregoing
(including but not limited to) any fee (whether advocates, accountants or other
professionals) costs and expenses of any kind incurred by THE LESSOR in
preparing for, defending or taking any action with respect to the foregoing
shall be borne by THE LESSEE, which THE LESSEE agrees to pay within fifteen (15)
days of demand by THE LESSOR.

 

37.                                        That THE LESSEE has been informed by
THE LESSOR hereby to comply with all the Laws, Rules,  Regulations as may be
applicable to the operations of THE LESSEE in the Demised Premises including but
not limited to the provisions of Environment (Protection) Act, 1986, Water
(Prevention and Control of Pollution) Act, 1974Air (Prevention and Control of
Pollution) Act, 1981, Municipal Solid Wastes (Management and Handling) Rules,
2000, Hazardous Wastes (Management and Handling) Rules, 1989 and Batteries
(Management and Handling) Rules, 2001, Sales Tax, Service Tax and other
applicable taxes and the Rules, Notifications etc. and their amendments made
from time to time, and ascertain, in particular, compliance with the Central and
State regulations concerning safe handling, storage, treatment and disposal of
the wastes,  and THE LESSEE shall always remain solely responsible for the
consequences of non-compliance of the aforesaid Acts/ Rules.

 

38.                                        That THE LESSEE has been informed by
THE LESSOR hereby to install and operate and keep at all times in operational
condition, various equipments, machinery etc. at its own cost and expenses in
conformity with the provisions of Environment (Protection) Act, 1986, Water
(Prevention and Control of Pollution) Act, 1974, Air (Prevention and Control of
Pollution) Act, 1981,  Municipal Solid Wastes (Management and Handling) Rules,
2000, Hazardous Wastes (Management and Handling) Rules, 1989 and Batteries
(Management and Handling) Rules, 2001 etc as applicable to THE LESSEE’s
operations in the Demised Premises and it shall always remain solely responsible
to obtain and always keep valid and make available necessary certificates from
the Pollution Control Board and/or other appropriate authorities in this regard.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE LESSOR:

 

39.                                        During the term of the Lease Deed,
THE LESSOR shall at its own cost, design and install a continuous and proper air
conditioning and shall use its best efforts to maintain the same in good order
and shall operate and run the same to ensure air-conditioning facilities to the
Demised Premises throughout the year and shall be entitled to recover from THE
LESSEE, charges on the basis as are stipulated in this Lease Deed. Provided,
however, that should THE LESSEE require any changes, additions, alterations, in
the system, due to its interior layouts, THE LESSOR may, if possible, make such
changes and be entitled to recover from THE LESSEE, all additional costs
incurred on this account at a rate which shall be 1.2 times of the actual costs
incurred.

 

40.                                        Except in the event of a mechanical
defect and / or electrical failure, THE LESSOR shall provide air-conditioning
facilities to the Demised Premises during the normal office hours i.e. from
8 a.m. to 8 p.m. on all week days except Saturdays, Sundays, Public and National
Holidays or THE LESSEE’s specific operating hours. On Saturdays, the
air-conditioning will be provided from 8 a.m. to 2 p.m. only or as per THE
LESSEE’s specific operating hours. Provided, however, that on receiving twenty
four (24) hours’ notice, in writing,  should THE LESSEE so desires, THE LESSOR,
if possible and permissible, may at the exclusive cost of THE LESSEE,

 

17

--------------------------------------------------------------------------------


 

provide air - conditioning facilities, on the second half of Saturday and also
Sundays and Public/ National Holidays or beyond THE LESSEE’s specific operating
hours, calculated at a rate which shall be 1.2 times the actual cost incurred on
this account, to the Demised Premises  beyond the timings fixed, as aforesaid
for the provision of such facilities.

 

41.                                        Except to the extent of a mechanical
defect and /or electrical failure, THE LESSOR shall maintain the lifts in the
said Building serving the Demised Premises and operate and run the same during
the normal office hours as specified above, on all week days except on
Saturdays, Sundays,  Public and National Holidays or THE LESSEE’s specific
operating hours. On Saturdays, the lifts shall operate for first half of the day
only or as per THE LESSEE’s specific operating hours.  These timings shall,
however, be subject to such restrictions as may be imposed by any competent
authority/ies in this behalf.  One of the lifts in the said Building shall,
however, operate even after normal office hours as well as in the second half on
Saturdays and also on Sundays, Public and National Holidays.

 

Provided, however, should THE LESSEE so desire, THE LESSEE may by giving twenty
four (24) hours’ notice in writing request for provision of lift facility beyond
the timings fixed as aforesaid for the provision of such lift facility to the
Demised Premises, on the second half of Saturdays and also on Sundays, Public
and National Holidays or beyond THE LESSEE’s specific operating hours. Upon
receipt of such a written request, THE LESSOR may provide lift facilities to THE
LESSEE calculated at a rate which shall be 1.2 times the actual cost incurred on
this account.

 

42.                                        To carry out at its own cost, all
major and structural repairs to the Demised Premises and also to the said
Building.

 

43.                                        To supply and maintain regular supply
of power/ electricity and water to the Demised Premises.

 

44.                                        To keep the Demised Premises in wind
and watertight condition.

 

45.                                        To permit to carry out at the cost of
THE LESSEE, but without in  any way damaging the main structure of the Demised
Premises  or the said Building, erection of internal partitions and other
internal alterations and additions which are not visible from outside, as may be
necessary for the business of THE LESSEE provided THE LESSEE shall give prior
written intimation of thirty (30) days to THE LESSOR in writing and with prior
written approval of THE LESSOR’s architect, THE LESSEE shall  commence such
alteration(s) or addition(s), provided, further that if any such additions or
alterations, require the prior approval or permission of any Municipality or any
other local body or authority, local or otherwise, or are governed by any
rules or regulations. THE LESSEE shall not carry out such additions or
alterations or erections without obtaining the prior permission or approval
aforesaid and complying with such rules and regulations of such Municipal or
local body or Government Authority. Provided further, that THE LESSEE shall upon
vacating the Demised Premises remove such fixtures and fittings and restore the
Demised Premises to THE LESSOR in its original condition, excepting reasonable
wear and tear.

 

46.                                        To allow during the term of the Lease
Deed, peaceful enjoyment of the Demised Premises, subject to THE LESSEE
performing all its obligations under this Lease Deed.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE PARTIES:

 

47.                                        The super built — up area
calculations are as provided in Annexure — IV hereto.  All payments by THE
LESSEE towards rent, interest free security deposit, interest free maintenance
security deposit,  maintenance and other charges etc. shall be determined and
payable by THE LESSEE in terms of the final super built-up area to

 

18

--------------------------------------------------------------------------------


 

be determined on the Date of Possession/ Lease Commencement for the respective
phases whichever is earlier.

 

48.                                        In the event any local body /
authority takes over the maintenance of such services and facilities / amenities
and the payment for such services and facilities / amenities of said Complex
(more particularly set out in Annexure — VI) to the local body / authority is to
be made by THE LESSOR, then THE LESSEE agrees to reimburse all such costs and
charges as may be levied in respect of the Demised Premises to THE LESSOR as may
be demanded by THE LESSOR at actuals, duly supported by relevant documents, if
available.

 

49.                                        THE LESSOR has provided electrical
wiring only up to the main distribution board on each floor in the said Building
and shall not provide any electric wiring, fixtures and fans etc., inside the
office spaces which shall be installed by THE LESSEE at its own cost.  Similarly
air conditioning is provided by THE LESSOR up to air handling unit on each floor
of the said Building. The internal distribution system of air conditioning in
the Demised Premises shall be the sole responsibility of THE LESSEE.

 

50.                                        The fire fighting and fire detection
system which is provided by THE LESSOR in accordance with Amendment no.3 to the
National Building Code of 1983 (SP7):1983 Part IV is limited to installation of
sprinklers and fire detection system in the basement(s) and common areas of the
said Building such as lobbies, staircases corridors, etc. and service shaft for
fire fighting and sprinkler services on each floor.

 

If, however, due to any subsequent legislation, Government orders, directives
or  guidelines or due to any change in the National Building Code, additional
fire safety measures are undertaken, then THE LESSEE agrees to pay on demand
additional expenditure incurred thereon for installing additional fire safety
measures as determined by THE LESSOR which shall be final and binding on THE
LESSEE. THE LESSEE agrees that, in case THE LESSEE so desires, it shall at its
own cost and responsibility install fire fighting equipment and systems within
the Demised Premises which shall be in compliance with the fire fighting
regulations and safety systems as prevalent and approved by the Competent
Authorities.

 

However, it is made clear that any lapse on the part of THE LESSEE in installing
safe and adequate fire fighting systems within the Demised Premises or any fire,
electrical or otherwise, or any kind of hazard originating from the Demised
Premises shall not impose any legal and financial liability on THE LESSOR and
THE LESSEE agrees to keep THE LESSOR indemnified and harmless in this regard. 
Similarly THE LESSEE shall ensure that the internal air-conditioning electrical
systems and any other work done internally within the Demised Premises shall not
pose any fire, electrical, structural, pollution and health hazards.  THE LESSEE
shall be solely responsible for all legal and financial consequences arising
there from and THE LESSEE agrees to keep THE LESSOR indemnified and harmless in
this regard.

 

51.                                        If THE LESSEE requires any extra fire
fighting systems to be installed in the Demised Premises,  including but not
limited to extending fire fighting system in  the Demised Premises, then the
same shall be installed by THE LESSOR at a cost which shall be 1.2 times the
actual costs, to be payable by THE LESSEE to THE LESSOR.

 

52.                                        In the event THE LESSOR suggests
additional fire safety measures, though not statutorily required, for
installation by THE LESSEE within the Demised Premises and THE LESSEE fails to
implement THE LESSOR’s suggestion either fully or in part, then THE LESSEE alone
shall be liable and responsible for all consequences arising from such
inaction/decision on its part.

 

53.                                        It is abundantly made clear to THE
LESSEE that the cost incurred by THE LESSEE, during the lease period, to install
fire fighting and fire detection systems

 

19

--------------------------------------------------------------------------------


 

within the Demised Premises, shall be to its account solely and shall not be
borne or refunded by THE LESSOR or deducted from the rent payable to THE LESSOR
under any circumstances whatsoever.

 

54.                                        During the term of the Lease Deed and
the renewed Lease Deed if any, THE LESSOR shall obtain fire and special peril
insurance coverage of the entire said Building, including third-party liability
and shall make timely payment of all insurance premiums.

 

55.                                        During the term of the Lease Deed and
the renewed Lease Deed if any, THE LESSEE shall obtain comprehensive insurance
coverage, including third-party coverage, of all interior works while carrying
out interiors or thereafter from the time of take over of possession for
interiors and lease term(s), renovations, furniture, equipment and/or other
items kept or stored in the Demised Premises, third party shall make timely
payments of all insurance premia. THE LESSOR shall in no way be responsible for
any loss occasioned by THE LESSEE on account of not obtaining comprehensive
insurance coverage of all renovations, furniture, equipment and/or other items
kept or stored in the Demised Premises.

 

56.                                        However, it is made clear that in the
event of an accident or fire or damages for any other reason resulting in any
loss, financial or otherwise to either party or to third parties, both Parties
agree to take up the matter with their respective Insurance Companies through
the insurance cover including third party liability.

 

THE LESSEE shall allow third party fire /safety inspectors being appointed by
THE LESSOR /its nominees for fire /safety audit.

 

57.                                        That if at any time during the
occupation by THE LESSEE of the Demised Premises, the lifts or the air
conditioning system fails to function or fails to maintain the required
temperature levels, THE LESSEE shall be entitled to call upon and require THE
LESSOR to remedy and rectify the system within a reasonable time.  Provided,
however, that THE LESSOR shall ensure that there will not be total absence of
lifts and air-conditioning for more than one day at a time.

 

58.                                        THE LESSOR may forthwith re-enter
upon the Demised Premises or upon any part thereof or may terminate this Lease
and this Lease Deed shall thereupon stand determined but without prejudice to
any claim which THE LESSOR may have against THE LESSEE in respect of any breach,
non — performance or non —observance of the covenants or conditions herein
contained in the following events:

 

(a)                                          If any amount payable by THE LESSEE
to THE LESSOR by way of rent and other sums/ charges payable under this Lease
Deed shall be in arrears and unpaid for a period of Thirty (30) days after the
same has become due and THE LESSEE fails to clear the payments.

 

(b)                                          If THE LESSEE shall omit to
perform, observe any covenant or condition to be observed and performed on the
part of THE LESSEE  and shall continue to do so or fails to remedy the breach
within seven (7) days of the intimation of such   breach or THE LESSEE is
adjudicated as insolvent

 

It is further agreed by THE LESSEE that THE LESSOR shall be entitled to adjust
all and any sums due to THE LESSOR including rent, car/two wheeler parking space
charges, façade signage charges (due for the year in which the lease is
terminated) and maintenance charges for the unexpired lock in period of lease
and to the extent of shortfall in notice period, taxes, interests, damages etc.,
against all security deposits made by THE LESSEE with THE LESSOR under this
Lease Deed.  In the event the aggregate of arrears of rent, any other sum due
and payable and the above mentioned costs exceed the amounts deposited as
security deposits with THE LESSOR, then THE LESSEE shall pay to THE LESSOR such
amounts due to THE LESSOR, over and above such sums deposited by THE LESSEE with
THE LESSOR.

 

20

--------------------------------------------------------------------------------


 

59.                                        That if the Demised Premises  or any
part thereof be destroyed or damaged by fire (not caused by any willful act or
negligence of  THE LESSEE), earthquake, tempest, flood, lightning, violence of
any army or mob or enemies of the country or by any other irresistible force so
as to render the Demised Premises  unfit for the purpose for which the same was
leased, THE LESSEE may, temporarily vacate the whole or such portion of the
Demised Premises as may be required to enable THE LESSOR to carry out repairs in
order to restore the Demised Premises  as it was then existing at the time of 
THE LESSEE entering into the Demised Premises (reasonable wear and tear
excepted) and in such event, the payment of rent, other charges and
maintenance/service charges  till the affected area of the Demised Premises or
portion thereof are repaired and restored to the state as specified above shall
abate.

 

However, if such force majeure conditions persist for more than 90 days, THE
LESSEE shall have the option to terminate the Lease Deed vide giving 30 days
written notice to THE LESSOR. In such an event, THE LESSOR shall be liable to
refund the Security Deposits paid by THE LESSEE towards the lease of the Demised
Premises to THE LESSEE.

 

63.                                        THE LESSEE undertakes that during the
term of this Lease Deed or any renewal thereof, it shall maintain its corporate
existence and shall not dissolve or liquidate or enter into an agreement with
any party, including but not restricted to a compromise with its
creditor(s) such that its corporate existence is or may be questioned, in which
event, this Lease Deed shall automatically terminate.

 

In the event of THE LESSEE being adjudged insolvent or in the case of Company/
Firm being liquidated, the Lease shall stand automatically terminated and THE
LESSOR shall enter into the Demised Premises to assume the possession which
shall be without prejudice to the rights of THE LESSOR to claim/ recover its
dues along with interest/ damages till the date of termination.

 

64.                                        THE LESSOR shall have the right to
install posters, banners, contra-visions, any displays of multimedia/visual
format in the common areas like lift lobbies, atrium(s), lifts etc. of the said
Building.

 

65.                                        The entry to the lift lobby/atrium of
the said Building will be permitted to the employees of THE LESSEE only through
the Access Cards provided by THE LESSOR. The cost of such Access Cards shall be
borne by THE LESSEE.

 

THE LESSEE shall provide THE LESSOR details of all employees for whom the cards
are to be made at least one month prior to the Date of Occupation. Any
additional cards required by THE LESSEE will be provided after one month from
the date of request.

 

The cost of the Access Cards shall be paid to THE LESSOR at the time of making
such request.

 

In the event of loss of Access Card by THE LESSEE’s employee(s), the same shall
be intimated to THE LESSOR immediately by THE LESSEE so as to avoid any misuse
thereof.

 

The new Access Card will be issued on receipt of written request from THE LESSEE
along with the cost of Rs.35/- per card.

 

In the event of cessation or termination of any employee of THE LESSEE, the
Access Card shall be returned to THE LESSOR immediately to avoid any misuse
thereof.

 

66.                                        THE LESSEE agrees and consents that
it would have no objection to THE LESSOR  mortgaging or creating a third party
charge on the Demised Premises  subject to,

 

21

--------------------------------------------------------------------------------


 

however, that the creation of such mortgage / charge of the Demised Premises
shall not affect the rights of THE LESSEE to use the Demised  Premises during
the lease period.

 

67.                                        THE LESSEE agrees and consents that
it would have no objection for transfer either by way of sale, mortgage or in
any other manner howsoever, of the Demised Premises and/or the said Building,
provided, the rights of THE LESSEE in the Demised Premises remain unaffected
vis-à-vis the transferee.

 

68.                                        THE LESSEE agrees and commits that
THE LESSOR shall have sole and absolute right to make additions, raise storeys
or put up additional structures as may be permitted by competent authorities and
such additional structures and storeys shall be the sole property of THE LESSOR,
which THE LESSOR will be entitled to dispose of in any way it chooses without
any interference on the part of THE LESSEE by itself or with one or more of the
rest of occupants of the said Building.  Further all the terraces of the said
Building including the parapet walls of the terraces shall always be the
property of  THE LESSOR and  THE LESSOR shall be entitled to use the same for
any purpose as it may deem fit.

 

69.                                        That if during the term of the Lease
Deed and the renewed Lease Deed if any, the Demised Premises or any part thereof
be lawfully acquired or requisitioned by the Government or any local body or
authority, local or otherwise, THE LESSOR alone shall be entitled to any and all
compensation payable and THE LESSEE shall not raise any claim in respect thereof
on THE LESSOR.

 

70.                                        That where two or more persons are
included in the term “THE LESSEE” all covenants, terms, conditions and
restrictions shall be binding on them jointly and each of them severally and
shall be binding on their personal representatives respectively, jointly and
severally.

 

71.                                        That if any provision of this Lease
Deed shall be determined to be void or unenforceable under applicable law, such
provisions shall be deemed amended or deleted to the extent necessary to conform
to applicable law and the remaining provisions of this Lease Deed shall remain
valid and enforceable.

 

72.                                        That THE LESSEE and THE LESSOR shall
abide by the laws of the land and any and all local enactments in respect of
this Lease Deed of the Demised Premises. THE LESSOR may, with intimation in
writing to THE LESSEE, inspect the Demised Premises from time to time at
frequencies considered necessary by THE LESSOR and should there be any
violations, contraventions as are observed by THE LESSOR, THE LESSEE will ensure
compliance with the requirements as per applicable laws.

 

73.                                        Any penalties levied by the
Government, State, Municipal Body etc. as a result of non-compliance by either
Party will be borne by the defaulting party in respect of the Demised Premises.

 

74.                                        That the building wherein the Demised
Premises are located is a strictly no-smoking area. THE LESSEE shall ensure that
no act in contravention of the provisions of ‘Prohibition of Smoking in Public
Places Rules, 2008’ is committed in the Demised Premises or in the common spaces
of the Building wherein the Demised Premises are located. In case any offence
under the ‘Prohibition of Smoking in Public Places Rules, 2008’ is committed in
the Demised Premises or in common areas of the said Building wherein the Demised
Premises are located, by any employee/visitor of THE LESSEE, THE LESSEE shall be
responsible for the same and any fine payable in respect thereof shall be paid
by THE LESSEE and THE LESSOR shall not be responsible for the same.

 

75.                                        That any notice, letter or
communication to be made, served or communicated unto THE LESSOR under these
presents shall be in writing and shall be deemed to be duly made, served or
communicated only if the notice, letter or communication is

 

22

--------------------------------------------------------------------------------


 

addressed to THE LESSOR at the address given below or such other addresses as
may be intimated in writing by THE LESSOR in this behalf and sent by registered
post/fax/email (given hereunder)/ speed post or delivered personally with
acknowledgement. Similarly any notice, letter or communication to THE LESSEE by
THE LESSOR or other authorized representatives of THE LESSOR shall be deemed to
be made, served or communicated only if the same in writing is addressed to the
below mentioned address of THE LESSEE or to the address of the Demised Premises
when THE LESSEE has shifted to the same, by registered post/fax/email (given
hereunder)/ speed post or delivered personally with acknowledgement. The
communication is to be addressed to the following:

 

For THE LESSOR

For THE LESSEE

 

 

Director - Offices

Facilities Head

10th Floor, DLF Gateway Tower,

Virtusa India Pvt. Ltd.

‘R’ Block, DLF City Ph — III,

1st Floor, Block B, Sy No 115/Part

Gurgaon — 122002

Plot No 10, Nanakramguda

 

Serilingampalli Mandal, R.R Distt

 

Hyderabad — 500 032

Phone 91-124- 4057410

Phone: +91 — 40 — 4452 8000

Fax 91-124-4057414

Fax: + 91 — 44 — 4452 8000 Ext. 61419

E Mail: lease-chennai@dlf.in

E mail: virtusaindfinance@virtusa.com

 

This Annexure forms an integral part of the Lease Deed.

 

For and on behalf of

 

For and on behalf of

DLF Assets Private Limited

 

Virtusa India Private Limited

 

 

 

/s/ Amit Grover

 

/s/ Neeraj Dutt

 

 

 

 

 

 

(Amit Grover)

 

(Neeraj Dutt)

AUTHORIZED SIGNATORY

 

AUTHORIZED SIGNATORY

 

23

--------------------------------------------------------------------------------


 

ANNEXURE II

 

Commercial Terms and Conditions forming integral part of Lease Deed
dated                             between Virtusa India Private Limited and DLF
Assets Private Limited

 

S.N

 

Item

 

Description

 

Cross Reference
(For convenience
only)
Reference Clause
of

(a)

 

Demised Premises

 

Location- Chennai

 

Building — DLF IT Park @ Chennai

 

Block— 10

 

Super Built up Area - 73,650 sq.ft. (6,842.252 sq.mtrs.) comprising of approx.
29,218 sq.ft. (approx. 2,714.418 sq. mtrs.) as Phase I and approx. 44,432 sq.ft.
(approx. 4,127.834 sq. mtrs.) as Phase II

 

Floor — Entire 5th Floor

 

(Hereinafter referred to as “Demised Premises”).

 

1 of Lease Deed

 

 

 

 

 

 

 

(b)

 

Aggregate super built up area under this Lease Deed

 

6,842.252 Sq. Mtr.

 

73,650 Sq.ft.

 

(Seventy Three Thousand Six Hundred and Fifty Square ft.)

 

1 of Lease Deed

 

 

1 of Lease Deed

 

 

 

 

 

 

 

(c)

 

Number of car/two wheeler parks in basement/ stilt/ surface/ mechanical car
parking spaces

 

 

 

4 of Lease Deed  & 18 of Annexure — I

 

 

 

 

 

 

 

 

 

At the rate of Rs. 1,500/- per car park per month and the said car parking
charges of Rs. 1,500/- per car park per month shall be inclusive of car park
maintenance charges. The Service Tax and other taxes as applicable shall be
additional.

 

Seventy Three (73)

 

 

 

 

 

 

 

 

 

 

 

Additional Car /two wheeler Parking Spaces, required by THE LESSEE will be
given, subject to availability on payment of Rs. 2,000/- per car park per month
and the said car parking charges of Rs. 2,000/- per car park per month shall be
inclusive of car park maintenance charges. The Service Tax as applicable shall
be

 

 

NIL

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

additional.

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL        

 

Seventy Three (73)

 

 

 

 

 

 

 

 

 

(d)

 

Date of Possession

 

Phase I — 1st July, 2012

Phase II — 1st October, 2012

 

2 of Lease Deed

 

 

 

 

 

 

 

(e)

 

Date of Lease Commencement

 

Phase I — 1st July, 2012

Phase II — 1st October, 2012

 

2 of Lease Deed

 

 

 

 

 

 

 

(f)

 

Date of Rent Commencement

 

Bare Shell Payment of Rent by LESSEE shall commence from 1st October, 2012 for
Phase I and 1st January, 2013 for Phase II.

 

For Car /Two Wheeler Parking spaces charges: The payment shall commence from the
Rent Commencement Date of the respective phases.

 

2 of Lease Deed

 

 

 

 

 

 

 

(g)

 

Initial lease period from the Date of Lease Commencement of respective phases

 

The initial Lease shall be for a period of 5 years with THE LESSEE having the
sole option to renew the lease for one term of 5 Years. Further, beyond 5+5
years, if mutually agreed between the parties, the lease may be renewed for a
further additional term under mutually agreed terms and conditions, provided THE
LESSEE obtains prior SEZ approval for the lease term / renewed lease term(s).

 

Both THE LESSOR and THE LESSEE shall maintain their SEZ/ Unit Approvals valid
during the entire Lease Tenure/ renewed Lease Tenure.

 

12 of Annexure I of Lease Deed

 

 

 

 

 

 

 

(h)

 

Option to renew Lease Deed for further period

 

One term of Five years

 

Further beyond 5+5 years, if mutually agreed between the parties, the lease may
be renewed for a further additional term under mutually agreed terms and
conditions, provided THE LESSEE obtains prior SEZ approval for the lease term /
renewed lease term(s).

 

 

5 of Lease Deed

 

 

 

 

 

 

 

(i)

 

Monthly Rent Payable on super built up area for initial 36 months of the lease
period

 

 

 

 

1 of Annexure I of Lease Deed

 

 

 

 

 

 

 

 

 

Bare Shell

 

Rs. 44.75/- (Rupees Forty Four and Paise Seventy Five only) Per Sq. Ft. Per
Month amounting to Rs.13,07,505.50/- (Rupees Thirteen Lakhs Seven Thousand Five

 

 

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

Hundred Five and Paise Fifty Only) per month for Phase I and Rs. 19,88,332/-
(Rupees Nineteen Lakhs Eighty Eight Thousand Three Hundred and Thirty Two only)
for Phase II

 

The Service Tax and other taxes on monthly rents for the respective phases as
applicable shall be additional and shall be borne by THE LESSEE.

 

 

 

 

 

 

 

 

 

(j)

 

Increase in rent, Interest Free Security Deposit, any other charges

 

The rent for the respective phases will be enhanced by fixed 15% over the last
paid rent at the end of Thirty Six (36) months, Seventy Two (72) months and One
Hundred and Eight (108) months respectively from the date of Lease Commencement
of Phase I.

 

The interest free security for the respective phases will be enhanced to be
always equal to Six (06) months rent and shall increase by 15% at the end of the
Thirty Six (36) Months, Seventy Two (72) months and One Hundred and Eight (108)
months respectively from the date of Lease Commencement of Phase I.

 

The enhancement of rent and payment of enhanced Interest Free Refundable
Security Deposit for the respective phases shall not lead to waiver of 6 months’
notice required to be given by THE LESSEE, as per the terms of this Lease Deed,
for renewal(s) of the Lease Deed.

 

In the event, THE LESSEE shifts into another block/ tower/ building of THE
LESSOR which is operational at a later date, then in all such cases, the
escalation for the space taken up in the new block/Tower/ Building shall be
co-terminus with the previous block/ tower/ building escalation dates.

 

 

5 of Lease Deed & 9 of Annexure I of Lease Deed

 

 

 

 

 

 

 

 

 

 

 

In the event THE LESSEE takes up space in phased manner or additional space
subsequently, then the escalation for all subsequent phases shall be co-terminus
with the escalation date for Phase I take up.

 

 

 

26

--------------------------------------------------------------------------------


 

(k)

 

Car parking space charges

 

29 Car/two wheeler parking spaces for Phase I and 44 car/two wheeler parking
spaces for Phase II will be provided in basement/ stilt/ surface/ mechanical car
parking spaces on payment of Rs. 1,500/- per car park per month and the said car
parking charges of Rs. 1,500/- per car park per month shall be inclusive of car
park maintenance charges for the respective phases.

 

Car parks required by THE LESSEE will be given @ Rs. 1,500/- per car park per
month for the respective phases. Any additional car parks required by THE LESSEE
will be given, subject to availability, @ Rs.2,000/- per car park per month for
the respective phases and the said car parking charges of Rs. 2,000/- per car
park per month for the respective phases shall be inclusive of car park
maintenance charges. The lock-in period for the respective phases shall also be
applicable to car parking spaces.

 

The Service Tax and any other taxes on car parking charges for the respective
phases as applicable shall be additional and shall be borne by THE LESSEE.

 

There shall be no escalation in the car parking space charges.

 

18 of Annex — I

 

 

 

 

 

 

 

(l)

 

Bulk Electricity Supply Deposit for 175 KVA for Phase I and 267 KVA for Phase II
of Power Load.

 

Rs. 5,25,000/- (Rupees Five Lakhs Twenty Five Thousand only) for Phase I and Rs,
8,01,000/- (Rupees Eight Lakhs and One Thousand only) for Phase II

 

Any additional power load required by THE LESSEE for the respective phases shall
be provided not exceeding 3% of 0.006 KVA per sq.ft. of leased area, subject to
availability and on payment of a non-refundable charge of Rs. 10,000/- per KVA
of power load in addition to the refundable deposit of Rs. 3,000/- per KVA of
power load. However, any additional infrastructure cost required for supply of
power from the source of power to the electrical tap off box on the floor shall
be borne by THE

 

16 of Annex-I

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

LESSEE at Cost + 20% basis. Any additional power load requirement beyond 3% of
0.006 KVA per sq.ft of leased area shall be discussed separately between the
parties.

 

It is however clarified that the above mentioned power load of 0.006 KVA per
sq.ft. of super built-up area is exclusive of power load for air conditioning
provided by THE LESSOR.

 

 

 

 

 

 

 

 

 

(m)

 

Interest Free Refundable Security Deposit always equivalent to rent of Six (06)
months at any given point of lease.

 

Rs. Rs. 1,97,75,025/- (Rupees One Crore Ninety Seven Lakhs Seventy Five Thousand
and Twenty Five Only) comprising of Rs. 78,45,033/- (Rupees Seventy Eight Lakhs
Forty Five Thousand and Thirty Three Only) for Phase I and Rs. 1,19,29,992/-
(Rupees One Crore Nineteen Lakhs Twenty Nine Thousand Nine Hundred and Ninety
Two Only) for Phase II

 

The amount shall stand increased by such percent as mentioned in Clause
(j) above.

 

7 , 8 ,9  & 10 of Annexure I of Lease Deed

 

 

 

 

 

 

 

 

 

· Paid at the time of signing of MOU

 

Interest free refundable security deposit amounting to Rs. 98,87,512.50/-
(Rupees Ninety Eight Lakhs Eighty Seven Thousand Five Hundred Twelve and Paise
Fifty Only) comprising of Rs. 39,22,516.50/- (Rupees Thirty Nine Lakhs Twenty
Two Thousand Five Hundred Sixteen and Paise Fifty only) for Phase I and Rs.
59,64,996/- (Rupees Fifty Nine Lakhs Sixty Four Thousand Nine Hundred and Ninety
Six only) for Phase II

 

 

 

 

 

 

 

 

 

 

 

· Payable on signing of this Lease Deed and before handover for interior works.

 

Interest free refundable security deposit amounting to Rs. 98,87,512.50/-)
(Rupees Ninety Eight Lakhs Eighty Seven Thousand Five Hundred Twelve and Paise
Fifty Only) comprising of Rs. 39,22,516.50/- (Rupees Thirty Nine Lakhs Twenty
Two Thousand Five Hundred Sixteen and Paise Fifty

 

 

 

28

--------------------------------------------------------------------------------


 

 

 

 

 

only) for Phase I and Rs. 59,64,996/- (Rupees Fifty Nine Lakhs Sixty Four
Thousand Nine Hundred and Ninety Six only) for Phase II

 

 

 

 

 

 

 

 

 

(n)

 

Interest Free Refundable Maintenance Security Deposit @ Rs 13.00 per sq.ft. per
month for normal office hours i.e. from 8.00 a.m. to 8.00 p.m. from Monday to
Friday and from 8.00 a.m. to 2.00 p.m. on Saturday except Sundays, Public and
National Holidays payable on signing of this Lease Deed.

 

For 24*7 operations, the Interest Free Maintenance Security will be charged @ Rs
25/- per sq.ft. per month (estimated maintenance charges for 24*7 operations)
for a period of Six months.

 

Maintenance services on Public & National Holidays can only be provided if THE
LESSEE gets the requisite approvals from the local administration / competent
authority(ies) and not otherwise.

 

The above rates are estimations as on 1st April 2011 and will depend on the
relevant rates of petroleum products, taxes, electricity rates, wages & salaries
during the Lease Tenure/ Renewed Lease Tenure. All maintenance charges are at
cost + 20% as given in Clause 7 Annexure I.

 

Rs. 57,44,700/-) comprising of Rs. 22,79,004/- (Rupees Twenty Two Lakhs Seventy
Nine Thousand and Four only) for Phase I and Rs. 34,65,696/- (Rupees Thirty Four
Lakhs Sixty Five Thousand Six Hundred and Ninety Six only) for Phase II

 

 

 

 

Rs. 1,10,47,500/-(Rupees One Crore Ten Lakhs Forty Seven Thousand Five Hundred
Only), comprising of Rs. 43,82,700/- (Rupees Forty Three Lakhs Eighty Two
Thousand Seven Hundred Only) for Phase I and Rs. 66,64,800/- (Rupees Sixty Six
Lakhs Sixty Four Thousand Eight Hundred Only) for Phase II

 

 

11 of Annexure I of Lease Deed

 

 

 

 

 

 

 

(o)

 

Lock- in period from the Date of Lease Commencement for the respective phases.

 

 

Thirty Six (36)Months

 

3 of Lease Deed and 12 of Annexure I

 

 

 

 

 

 

 

(p)

 

Notice period for termination of Lease Deed for the respective phases

 

Six (06)Months

 

3 of Lease Deed

 

 

 

 

 

 

 

(q)

 

Place at which the rent and all other sums payable by THE LESSEE to THE LESSOR
by Cheques/ Bank drafts/ wire transfer.

 

New Delhi

 

2 of Annexure I

 

 

 

 

 

 

 

(r)

 

Charges for Electricity/Power for internal Usage

 

As per Annexure XI

 

 

 

29

--------------------------------------------------------------------------------


 

This Annexure forms an integral part of the Lease Deed.

 

For and on behalf of

 

For and on behalf of

DLF Assets Private Limited

 

Virtusa India Private Limited

 

 

 

 

 

 

/s/ Amit Grover

 

/s/ Neeraj Dutt

 

 

 

(Amit Grover)

 

(Neeraj Dutt)

AUTHORIZED SIGNATORY

 

AUTHORIZED SIGNATORY

 

30

--------------------------------------------------------------------------------


 

ANNEXURE — III (a)

 

DESCRIPTION OF THE PLOT

 

All those pieces and parcels of lands admeasuring a total area of 12.3808
hectares comprised in

 

Sl.
No.

 

Survey
Number

 

Area in
Hectares

 

Sl.
No.

 

Survey
Number

 

Area in
Hectares

 

Sl.
No.

 

Survey
Number

 

Area in
Hectares

 

Sl.
No.

 

Survey
Number

 

Area in
Hectares

 

1.

 

58/5

 

0.3650

 

17.

 

59/3A2A

 

0.0600

 

33.

 

59/3A1

 

0.4050

 

49.

 

56/2C

 

0.1000

 

2.

 

58/2B

 

0.3050

 

18.

 

61/3B

 

0.1050

 

34.

 

58/9

 

0.0575

 

50.

 

56/2E

 

0.0280

 

3.

 

58/2A

 

0.2550

 

19.

 

61/3C

 

0.0250

 

35.

 

59/1

 

0.0636

 

51.

 

56/2F

 

0.0280

 

4.

 

58/6B

 

0.3400

 

20.

 

55/6A1

 

0.6397

 

36.

 

59/3B

 

0.5271

 

52.

 

56/2G

 

0.0490

 

5.

 

57/14

 

0.1039

 

21.

 

59/3A3

 

0.4050

 

37.

 

60/2

 

0.8950

 

53.

 

56/3

 

0.0210

 

6.

 

58/6A

 

0.1100

 

22.

 

59/3A4

 

0.4050

 

38.

 

60/1A

 

0.0250

 

54.

 

56/4

 

0.0320

 

7.

 

57/5C

 

0.0600

 

23.

 

59/3A2B

 

0.3168

 

39.

 

60/1B

 

0.0150

 

55.

 

57/6

 

0.0120

 

8.

 

57/2

 

0.3050

 

24.

 

59/3A2C

 

0.9450

 

40.

 

60/1D

 

0.5700

 

56.

 

57/7B

 

0.0890

 

9.

 

57/7B

 

0.0037

 

25.

 

57/15A

 

0.2450

 

41.

 

60/1E

 

0.3150

 

57.

 

57/10B

 

0.0890

 

10.

 

57/4

 

0.3350

 

26.

 

58/7B2

 

0.0300

 

42.

 

60/1F

 

0.3450

 

58.

 

57/13

 

0.0400

 

11.

 

57/6

 

0.0290

 

27.

 

58/8

 

0.0960

 

43.

 

58/7B2

 

0.0200

 

59.

 

57/14

 

0.0740

 

12.

 

57/5A

 

0.0600

 

28.

 

57/15B

 

0.4054

 

44.

 

58/8

 

0.0700

 

60.

 

57/15A

 

0.3130

 

13.

 

57/5B

 

0.0600

 

29.

 

58/7A1

 

0.0600

 

45.

 

58/9

 

0.0720

 

61.

 

57/15B

 

0.0890

 

14.

 

58/3

 

0.3400

 

30.

 

58/7B1

 

0.0300

 

46.

 

58/10

 

0.0810

 

62.

 

59/3A2B

 

0.0030

 

15.

 

58/4

 

0.3450

 

31.

 

56/2B2

 

0.0850

 

47.

 

59/1

 

0.4870

 

 

 

 

 

 

 

16.

 

59/2

 

0.2350

 

32.

 

56/2C

 

0.3011

 

48.

 

59/3B

 

0.0600

 

 

 

 

 

 

 

 

Mugalivakkam Village, Sriperumbudur Taluk, Kancheepuram District, and situated
within the sub-registration district of Kunrathur, and registration district of
South Chennai.

 

Item II

 

All those pieces and parcels of lands admeasuring a total area of 4.35012
hectares comprised in Survey Nos.55 (0.07500 Hec), 57 (0.10445 Hec), 58/1
(3.38925 Hec), 58/2 (0.19538 Hec) and 58/3 (0.58604 Hec). Manapakkam Village,
Sriperumbudur Village, Kancheepuram District, and situated within the
sub-registration district of Joint-I, South Chennai and registration district of
South Chennai. Item I and Item II in all measuring 16.73092 hectares

 

Situated in DLF IT PARK @ Chennai, 1/124 Shivaji Gardens, Moonlight Stop,
Nandambakkam Post, Ramapuram, Mount-Poonamallee Road, Chennai 600 089

 

SCHEDULE B - (Description of leased Premises)

 

[g226631kc07i001.gif]

 

29,218 sq. ft (2,714.418 sq. mtrs.) for Phase I and 44,432 sq. ft. (4,127.834
sq. mtrs) for Phase II of super built up area on 5th Floor of Block 10 situated
in the Schedule A Property.

 

DLF IT Park @ Chennai is a Special Economic Zone IT Park notified vide official
gazette numbers F- 2/124/2006 dated 16th November 2006 and F-2/124/2005 dated
14th February 2007 approved by Ministry of Commerce.

 

31

--------------------------------------------------------------------------------


 

ANNEXURE — III(b)

 

DESCRIPTION OF THE FLOOR PLAN OF THE DEMISED PREMISES

Phase I — Office Division 2 & 3

Phase II — Office Division 1& 4

 

[g226631kc07i002.gif]

 

32

--------------------------------------------------------------------------------


 

ANNEXURE — IV

 

[g226631kc07i003.gif]

 

33

--------------------------------------------------------------------------------


 

ANNEXURE V (a)

 

STATEMENT OF RENT, INTEREST FREE SECURITY, INTEREST FREE MAINTENANCE SECURITY,
CAR/ TWO WHEELER PARKING SPACE CHARGES PAYABLE BY VIRTUSA INDIA PRIVATE LIMITED
(PHASE I) TO DLF ASSETS PRIVATE LIMITED DURING THE PERIOD OF LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAR PARKING

BEGINNING
FROM

 

ENDING
ON

 

AREA
(in
Sq.ft.)

 

Rent (Rs
per sq.ft.
per mth)

 

MONTHLY RENT
PAYMENT OF
THE SUPER
BUILT-UP AREA
(Rs.)

 

INTEREST FREE
SECURITY (IN RS)
EQUIVALENT TO
SIX (06) MONTHS
PREVAILING
RENT

 

INTEREST FREE
MAINTENANCE
SECURITY DEPOSIT
FOR NORMAL
WORKING
HOURSOPERATIONS

 

29 Nos. of Car
Parking @ Rs.
1,500 per Car
Park per month
(In Rupees)

 

0 Nos. of
Additional Car
Parking @ Rs.
2,000 per Car
Park per
month

1st July, 2012

 

30th June, 2015

 

29,218

 

44.75

 

13,07,505.50

 

78,45,033.00

 

22,79,004.00

 

43,500.00

 

NIL

1st July, 2015

 

30th June, 2017

 

29,218

 

51.46

 

15,03,558.28

 

90,21,349.68

 

22,79,004.00

 

43,500.00

 

NIL

 

Note: All terms as per Lease Deed are applicable.

 

34

--------------------------------------------------------------------------------


 

ANNEXURE V (b)

 

STATEMENT OF RENT, INTEREST FREE SECURITY, INTEREST FREE MAINTENANCE SECURITY,
CAR/ TWO WHEELER PARKING SPACE CHARGES PAYABLE BY VIRTUSA INDIA PRIVATE LIMITED
(PAHSE II) TO DLF ASSETS PRIVATE LIMITED DURING THE PERIOD OF LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTEREST FREE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTEREST FREE

 

MAINTENANCE

 

CAR PARKING

 

 

 

 

 

 

 

 

MONTHLY RENT

 

SECURITY (IN RS)

 

SECURITY

 

44 Nos. of Car

 

0 Nos. of

 

 

 

 

 

 

 

 

PAYMENT OF

 

EQUIVALENT TO

 

DEPOSIT FOR

 

Parking @ Rs.

 

Additional Car

 

 

 

 

AREA

 

Rent (Rs

 

THE SUPER

 

SIX (06) MONTHS

 

NORMAL

 

1,500 per Car

 

Parking @ Rs.

BEGINNING

 

ENDING

 

(in

 

per sq.ft.

 

BUILT-UP AREA

 

PREVAILING

 

WORKING HOURS

 

Park per month

 

2,000 per Car

FROM

 

ON

 

Sq.ft.)

 

per mth)

 

(Rs.)

 

RENT

 

OPERATIONS

 

(In Rupees)

 

Park per month

1st October, 2012

 

30th June, 2015

 

44,432

 

44.75

 

19,88,332.00

 

1,19,29,992.00

 

34,65,696.00

 

66,000.00

 

N.A.

1st July, 2015

 

30th September, 2017

 

44,432

 

51.46

 

22,86,470.72

 

1,37,18,824.32

 

34,65,696.00

 

66,000

 

N.A.

 

Note: All terms as per Lease Deed are applicable.

 

35

--------------------------------------------------------------------------------


 

ANNEXURE VI

 

MONTHLY MAINTENANCE AND SERVICE EXPENDITURE (INDICATIVE)

 

A.                                    The expected monthly maintenance and
service expenditure shall be charged at actuals +20% of the sum total of the
following expenditure calculated on 73,650 sq.ft. of Super Built — up area basis
and shall be charged every month. The expenditure shall include but shall not be
limited to the following:

 

1.                                      Annual maintenance contracts, Service
contract expenditure including taxes & statutory levies as applicable, lease
rental and other charges for operation and maintenance of all electro-mechanical
equipments and all other equipment installed and to be additionally installed by
THE LESSOR/maintenance agency.

 

2.                                      Cost of water for all purposes.

 

3.                                      Cost of electricity for central
air-conditioning (excluding AHUs) and all services provided including in the
parking, common and external areas.

 

4.                                      Cost of maintenance of landscaped areas,
compound wall, tube well, electrification sewerage, roads and paths and any
other services within the boundary of the said plot.

 

5.                                      Cost of maintenance, cleaning, painting
and necessary replacements of a revenue nature in common areas including cost of
maintenance of basements and common services therein.

 

6.                                      Cost of security services.

 

7.                                      Cost of administrative staff,
maintenance staff of the building and the manager directly related to the
maintenance of the building.

 

8.                                      Cost of all consumables for all services
in common areas.

 

9.                                      Annual fees of various authorities.

 

10.                               Cost of diesel and lubricants etc. for DG sets
and cost of gas and lubricants etc. for gas generators and air conditioning
systems etc.

 

11.                               Cost of all replacements / refurnishing of
parts of various equipments used in maintenance services.

 

12.                               Cost of
augmentation/up-gradations/replacement/deployment of existing and additional
security/fire/other electromechanical systems acquired through leasing/
amortization/ rental basis.

 

13.                               Cost of expenses incurred on infrastructure in
and around the said Building.

 

14.                               Cost of insurance of Building and fit-outs
when fitted out space is provided.

 

15.                               Township maintenance charges till the services
of the colony are handed over to a local body or authority.

 

16.                               Depreciation / sinking fund /lease rentals of
all electro-mechanical equipments, including but not limited to chillers, D.G.
Sets and lifts.

 

17.                               Maintenance Charges for Car/ Two Wheeler
Parking Spaces

 

18.                               Any expenditure incurred on personnel,
administrative and any other related cost of the custom/excise staff posted at
SEZ operations.

 

36

--------------------------------------------------------------------------------


 

B.                                    Cost of exclusive services, if any,
provided to the occupant shall be extra.

 

C.                                    Service Tax and other taxes, as
applicable, shall be additional.

 

37

--------------------------------------------------------------------------------


 

ANNEXURE-VII

 

CAR/ TWO WHELER PARKING SPACES EARMARKED FOR USE BY THE LESSEE

 

Number of car/ two wheeler parking spaces earmarked in the basement/ surface/
mechanical car/ two wheeler parking spaces for use by THE LESSEE

 

Twenty Nine (29) Numbers for Phase I

Forty Four (44) Numbers for Phase II

 

38

--------------------------------------------------------------------------------


 

ANNEXURE VIII

 

TENTATIVE SPECIFICATIONS FOR BLOCK 10, DLF IT Park @ Chennai

 

STRUCTURE

 

RCC framed structure

Finishes

 

 

External Façade

 

Combination of Clear Float Glass and/or Reflective floats glass with Granite /
Metal Cladding / Exterior paint / any other.

Atrium, Lift Lobbies Floors & Walls.

 

Combination of Indian marbles and / or granites.

Main staircase(s) / Fire Escape staircase(s)

 

Terrazzo / Kota Stone / Good concrete.

Elevators

 

High Speed Passenger Elevators. Service Elevator

Parking

 

Surface/Basements/Mechanical

Amenities

 

Centrally Air Conditioned Building — Provision for office area Air Conditioning
provided upto AHU on each floor. The internal distribution system of Air
Conditioning shall be sole responsibility of the tenant.

Power Back up

 

100% power back-up including power back up for AC system also.

Fire Fighting

 

Sprinkler and fire detection system will be provided in the basement area and
common area only as per NBC. For fire fighting & sprinkler services in Office
area, provisions will be made upto service shaft on each floor.

Wash room

 

Gents / Ladies Toilet on each floor as per statutory norms, CI/GI piping will be
provided, but no CP fittings, Fixtures Wall / Floor finishes. Door & shutters
will be provided.

Electricity/Telephone

 

Provision on each floor up to the shaft. Connections have to be arranged by
respective owners/users. No Electric conduits or wiring shall be provided in the
slab.

 

NOTE:

 

a)             Materials specially the imported ones are subject to availability
as per prevalent policies of Govt. of India.

 

b)             Wherever larger floor heights are provided due to architectural
reasons, from the viewpoint of air conditioning load, the height of false
ceiling to be done by the Occupants shall not exceed 3 mtrs. from the finished
floor level.

 

c)              The above-mentioned specifications are for common area only. The
office area will be in “BARE SHELL” condition only i.e. cement flooring, no
plaster on concrete columns, walls or ceiling except on brick walls wherever
provided. All fittings, A.C. Ducts, Electrical distribution and Fire Fighting
etc. shall be the sole responsibility of the Occupants.

 

d)             Plumbing provision for extra toilets may be provided at one / two
different locations

 

e)              The above specifications are tentative and are subject to change
at the sole discretion of THE LESSOR.

 

39

--------------------------------------------------------------------------------

 


 

ANNEXURE IX

 

HANDOVER OF DEMISED PREMISES FOR OCCUPATION

 

1.              Gas Generators, DG and Chillers shall be commissioned for
servicing the Demised Premises when THE LESSEE has completed their scope of work
for the low side before the integration with THE LESSOR high side services can
be done. The services will be provided/ connected within three working days of
THE LESSEE’s request after THE LESSEE has completed their scope of work
including interiors.

 

2.              Lift facility will be available one day before THE LESSEE starts
operations, when advised by THE LESSEE.

 

3.              THE LESSEE to discuss and finalize all connectivity issues
relating to telephone service provider with the service provider. Cables of
Telephone Service Provider shall be terminated to the basement of the building.

 

4.              THE LESSOR shall not provide any storage space to THE LESSEE in
the basements of the said Building.

 

40

--------------------------------------------------------------------------------


 

ANNEXURE X

 

THE LESSEE’S RESPONSIBILITY DURING INTERIOR FITOUTS WORK, ADDITIONS/
MODIFICATIONS/ ALTERATIONS OF INTERIOR WORKS (REFERRED HEREINAFTER AS INTERIOR
WORKS) AND DURING THE LEASE TENURE / LEASE RENEWAL TENURE AND DURING OPERATIONS

 

THE LESSOR has provided the fire detection systems as elaborated in Part B. 
These systems are as per NBC norm.

 

A                                       THE LESSEE will be responsible to ensure
the following elaborated under different sub heads:

 

(I)                                   FIRE DETECTION & FIRE FIGHTING

 

1.                                      The existing sprinkler systems provided
is not to be isolated or closed at any point of time during interior works.

 

a)             For providing sprinklers below false ceiling a separate network
of sprinklers to be installed.

 

b)             Before starting the interior/fitout works, THE LESSEE will also
check for themselves that the sprinkler systems are in working condition. .

 

c)              Upon completion of False Ceiling, the sprinkler below false
ceiling is to be charged.  Only upon charging the sprinklers below false ceiling
THE LESSEE can do other interior works and can bring in the carpets / furniture
/ modular workstations/ chairs / wood for partitions etc. into the premises for
installation.

 

2.                                      Fire detection, alarm systems and fire
fighting systems must not be closed or isolated during the period when interior
works are carried out or during the lease period or lease renewal period.

 

2(a).                           As and when there is Puja/ Havan in THE LESSEE’s
Premises the Building Manager to take proper action for alarm system so that
other occupants are not disturbed. THE LESSEE shall send prior notice for the
Puja/ Havan including the essential details like time, date and the venue to the
Building Manager.

 

3.                                      Before start of Interior works THE
LESSEE to ensure 4 nos. Fire Extinguishers, 4 Nos. Sand buckets & 4 nos. Water
buckets are placed at different locations on each floor of the premises when THE
LESSEE is starting the interiors.

 

4.                                      Before doing any welding works, THE
LESSEE to obtain hot works permit and ensure that the site is clear, no
paper/wood pieces/or any other combustible material is around and adequate
standby fire-fighting mechanism in place, which includes at least 2 nos of fire
extinguishers, 1 nos of sand buckets, 1 nos of water bucket etc are in place.
Once the welding is completed, the site to be re-inspected for any welding
spark.

 

5.                                      No gas of any kind to be used for
welding purposes. Only arc/electrical welding to be used.

 

6.                                      Zonal fire detection panels are provided
on all floors.  THE LESSEE to ensure that at any point of time there would be
some smoke detectors spread over the Said Premises operational and connected to
the Zonal panel.

 

7.                                      During interior works, THE LESSEE to
ensure proper signages and fire escape routes are prominently displayed inside
their premises.

 

8.                                      Security Guards professionally trained
in fire fighting systems to be deployed on each floor during all shifts round
the clock.  They should be capable of handling the fire-fighting equipments
provided on the floors such as fire hydrants etc.

 

41

--------------------------------------------------------------------------------


 

9.                                      The entire building is a no smoking
zone.  THE LESSEE to ensure that even during interior works no person smokes
inside the building. Match Boxes & Cigarette Lighters are not allowed at site in
the building.

 

10.                               No items of any nature to be stored in
Electrical Control / Panel Room. A stray electrical spark may result in such
items catching fire; moreover, presence of such items may impede access to
Control Panel in times of emergency.

 

11.                               Use/storage of cooking gas / cooking gas
cylinders in the Demised Premises is not allowed.

 

12.                               THE LESSEE’s Security Personnel except during
the interior fit-out period should not remain inside the offices after they have
been closed for the day. Unauthorised smoking by such staff can also contribute
to major fire.  After closing hours, your Security/Guard be stationed outside
the office (and not within), and the interiors of the offices can be monitored
by then over closed circuit video cameras.

 

However, only the security guards professionally trained in fire fighting
systems may remain inside the offices after they have been closed for the day.
They should be capable of handling the fire-fighting equipments provided on the
floors such as fire hydrants etc.

 

(II)                              ELECTRICAL & MECHANICAL

 

13.                               For the operational usage THE LESSOR has
provided the electrical tap-off in electrical room alongwith  sub-meters
installed for supply of power from grid/supplying agency and back-up power.  THE
LESSEE to tap-off electricity through proper distribution panel / board properly
earthed.  The distribution of electricity inside the premises during the
interior works shall be responsibility of THE LESSEE.

 

14.                               All electrical installation shall be carried
by authorised licensed contractor and client shall submit installation test
certificate issued by same contractor and certificate of verification of these
installation by a reputed electrical consultant.

 

15.                               During interior works Electrical supply for
fitout to be given through portable DG/Building DG (if installed). In case power
for fitouts is provided through temporary portable DG installed outside, THE
LESSEE  will have to take the tapping though a cable of suitable rating from
outside the building. Lessee to take the electricity in a proper panel/fitted
with MCB & ELCB with proper earthing. Cable of proper rating to be used as per
load. No loose connection & joints in wires will be allowed. During interior
works while using drilling/hammering machine or any other electrical equipment,
THE LESSEE shall ensure that proper 3 pin plugs are used. No over loading of
socket will be allowed.

 

16.                               All outgoing feeders single phase & 3 phase in
Panels & DBs outlets shall be suitable of individual equipment rating and out
going feeders must have a protection arrangement so that it should trip in the
event of overload, short circuit & earth fault.

 

17.                               All material to be used should be of IS
Standard & from reputed manufacturer.  No sub standard material to be used.

 

18.                               No aluminum cable to be used.  Only copper
cables of ISI make to be used.

 

19.                               Under no circumstances during interiors /
operations should the safety system in the circuit / MCB / ELCB be bypassed. 
THE LESSOR to ensure that this is adhered to under all circumstances.

 

20.                               Only CFL & tubes with electronic chokes or LED
to be used.  No Aluminum / Copper chokes to be used.

 

21.                               Compressors of Split AC/ Precision AC shall be
serviced regularly to avoid overheating / jamming of compressor / fan motor. 
Stabilizer sockets to be checked regularly for heating.

 

42

--------------------------------------------------------------------------------


 

22.                               Supply from one socket to be used for one
source only and 3 wire cable to be used rather than 3 different cables.  No
overloading of sockets.

 

23.                               Balancing of load should be proper in all 3
phases.

 

24.                               Coffee machine / water cooler/ oven and any
other Electrical appliances should be properly earthed and to be used with a
proper rating of cable through ELCB.

 

25.                               For power output 15 amp plug; for lighting 5
amp plug and for AC industrial sockets to be used.

 

26.                               Small step down transformer on false ceiling
for lighting to be properly secured.

 

27.                               No PVC pipes to be used for Electrical wiring,
only MS pipes to be used.

 

28.                               Electrical panel wiring to be properly dressed
and the gap between the phases to be proper.

 

29.                               CT provided in the electrical panel should be
of proper size and should have a proper gap between the space and CT to be
checked for any heating/ cracking.

 

30.                               One circuit should not have more than eight
light point or two power points.

 

31.                               For neon signages, transformer should be
placed outside safe place or LED signages to be used.

 

32.                               THE LESSEE to ensure that the
electro-mechanical systems installed in the Said Premises is properly maintained
during their interior works and at the time of operations.  THE LESSEE to also
ensure that no fire spreads from the premises.

 

33.                               THE LESSEE to have the audit of their entire
Electrical systems done on a quarterly basis by a reputed Electrical consultant
and provide a certificate certifying that all THE LESSEE’s installations
including insulation resistance are in good and safe working condition and does
not have any possibility of short circuit and becoming a fire source. To be
submitted to the facility manager on quarterly basis.

 

34.                               THE LESSEE to have the audit of their entire
HVAC systems done on a quarterly basis by a reputed HVAC consultant and provide
a certificate certifying that all THE LESSEE’s installations are in good and
safe working condition and does not have any possibility of short circuit and
becoming a fire source. To be submitted to the facility manager on quarterly
basis.

 

(III)                         DRAWINGS & SPECIFICATIONS

 

35.                               THE LESSEE shall ensure that the fitout works
is done as per the drawings approved by THE LESSOR’s architect. No deviation
will be allowed.

 

36.                               THE LESSEE to use fire retardant material in
the design of their interior works.

 

37.                               While designing of interior works, it should
be kept in mind that the access to the fire hydrants is not restricted in any
way.

 

38.                               For flushing of water closets only
cisterns/concealed cisterns are to be used. No flushing valves to be installed.

 

39.                               THE LESSEE to install automatic gas flooding
Fire Extinguishing System, FM 200 or equivalent, in case THE LESSEE wants to
remove the sprinkler system in the Server Room.  The FM 200 will not be kept on
manual mode under any circumstances.

 

43

--------------------------------------------------------------------------------


 

(IV)  WORK PROCEDURE

 

40.                              THE LESSEE shall ensure that no structural
damage takes place.

 

41.                               Every day, on completion of work, THE LESSEE
shall ensure that the site is cleaned all combustible & non-combustible scrap
including any wood/paper/lose paint /any other material/scrap is remove from the
premises.

 

42.                               THE LESSEE shall ensure that the malba/scrap
is disposed out of project once in every three day.

 

43.                               THE LESSEE shall ensure that the stair cases
are not blocked with interior fitout material.

 

44.                               No material shall be stocked in the lift lobby
area.

 

45.                               THE LESSEE shall not store paint and other
combustible material at Demised Premises. The material may be brought onto the
floor for interior finishing as and when it is required.

 

46.                               No storage of any material / records in
basement is allowed as it obstructs free movement. However, for a limited period
of 10 days during interior works THE LESSEE with the permission of the facility
manager can use this earmarked car/two wheeler parking space as temporary
storage for fixture/furniture which is in the process of being installed. The
same must be barricaded by THE LESSEE and THE LESSEE must depute a security
guard for the same. THE LESSEE must install a Fire Fighting system such as
extinguishers, sand buckets & water buckets to the satisfaction of the facility
manager for this temporary storage area. This furniture/fixture will be allowed
to be brought only 7 days in advance of installation. The storage area must be
cleared by THE LESSEE immediately after shifting the material in their
premises.  In case the interiors are getting delayed beyond the targeted date,
THE LESSEE will clear the temporary store immediately and shift all material in
their premises. When the material is shifted on the floor the packing / covering
to be removed the same day and all packing / covering material to be shifted out
of the premises and the building on the same day.

 

47.                               During normal office hours, no noisy interior
works such as drilling, hammering, cutting, chisilling etc is to be carried out
by THE LESSEE. The same can be done after normal office hours. However, works
other than the above can be carried on which cause no disturbance to the
occupied floors.

 

(V)                               OTHER REQUIREMENTS

 

48.                               No Parking of CNG / LPG powered cars in
basements as the chances of occurrence of fire / explosion in such vehicles are
very high.

 

However, Original Manufacturer company-fitted CNG / LPG vehicles will be allowed
in car parking spaces designated by THE LESSOR.

 

49.                               Working Norms for Interior Works

 

In New Building where no client is operational the interior works can be done on
24 hrs.basis.

 

In a multi-tenanted building as soon as any client completes their interior
works and becomes operational; no noisy works to be done during office hours.

 

Noisy works such as drilling, hammering, cutting, chiseling etc. to be carrying
out by THE LESSEE after normal office hours.

 

50.                               That before any machinery, equipment, safe or
furniture, etc. is moved into or out of the Demised Premises, due approval in
writing must be taken by THE LESSEE from the Building Manager or other
authorized personnel appointed by THE LESSOR, in the

 

44

--------------------------------------------------------------------------------


 

absence of which the movement thereof will not be permitted by THE LESSOR,
provided, however, such movement will be allowed during normal business hours
only.

 

51.                               Lifts/ elevators/ escalators of reputed makes
have been provided in the said Building/ Building Complex.

 

THE LESSEE should educate its employees, visitors and customers with regard to
the DO’s and DONT’s of the safe usage of these items. These are self operating
lifts/ elevators/ escalators. Do’s and Don’ts as recommended by the suppliers
are as displayed therein.

 

The maintenance of these items is done by giving AMC’s to suppliers/ third
parties.

 

In the event of any mishap occurring, THE LESSOR or its employees shall not be
held responsible for any consequences arising from usage of these items.

 

B.                                    The following fire-detection and alarm
system are provided as per NBC norms inside the premises:

 

Fire Detection & Alarm System:

 

·                  Main control / Alarm panel located in security room connected
with the floor-wise zonal panel located near the staircase.

·                  The Smoke / Heat Detectors installed by the floor occupant
are connected to the zonal panels located on the floors.

·                  The main panel has inbuilt zone-wise fire detector and
automatic alarm on all floors, through an amplifier.

·                  All AHUs and other ventilation / pressurization systems are
operationally hooked-up with fire alarm / detection system.

 

Fire Fighting System

 

The following fire fighting systems are provided along with:

 

·                  Fire Pumps (Hydrants & sprinkler)

·                  Jockey pumps

·                  Diesel Driven engine pump

·                  Fire Hydrants

·                  Hose reels

·                  Fire extinguishers in common areas

·                  Sprinkler systems

·                  Public address and Alarm System

·                  Automatic / manual Fire Alarm system

 

The Fire Hydrant systems comprises of internal fire hydrant system available on
all the floors and the external hydrant system around the building.

 

Sprinkler system is provided in basement, Lift lobby and service area and office
areas as per NBC norms.

 

45

--------------------------------------------------------------------------------


 

ANNEXURE XI (a)

 

Charges for Usage of Power in the Demised Premises

 

(a)         Usage of power during interior fitouts:

 

  i.            To the extent grid power is available and used — To be charged
as per applicable grid rates

 ii.            For supply of power from back up sources — To be charged at Cost
+ 20%

iii.            When power taken from Utilities company is used — To be charged
at Cost + 20%

 

(b)         Usage of power during lease tenure

 

  i.            If grid power is available and used — To be charged as per
applicable grid rates

 ii.            For supply of power from back up sources — To be charged at Cost
+ 20%

iii.            When power taken from Utilities company is used — To be charged
at Cost + 20%

 

For power used for common areas from any source, along with other expenditure
like security, housekeeping etc, the total cost of above is charged in the
overall maintenance charges at Cost + 20%.

 

46

--------------------------------------------------------------------------------


 

ANNEXURE XI (b)

 

MAINTENANCE CHARGES

 

The maintenance charges for Demised Premises shall be calculated at actual cost
+ 20% payable from the Lease Commencement Date/Date of Occupation, whichever is
earlier.

 

The estimated maintenance charges as on 1.4.2011 subject to increase in prices
of diesel, gas and petroleum products, electricity rates, taxes, wages and
salaries during the lease tenure/ renewed lease tenure are as below:

 

For normal office hours (8 am to 8 pm on Weekdays and 8 am to 2 pm on Saturdays
except Sundays, Public and National Holidays): Rs 13.00/- per sq.ft. per month

 

For 24*7 operations (except Public and National Holidays) is Rs 25/- per sq. ft.
per month

 

Maintenance services on Public & National Holidays can only be provided if THE
LESSEE gets approval from the local administration and not otherwise.

 

For working beyond normal office hours (provided it is a full floor): Rs 0.13/-
per sq. ft. per hour on the super built up area of the full floor even if the
area of Demised Premises is less than the full floor area or per hour for the
Demised Premises to be intimated by the Building Manager when required.

 

Note: In the event the building is already operational and THE LESSEE is
carrying out the fit out works but does not utilize the central air conditioning
for the Demised Premises during the fitout period; maintenance will be charged
at 50% of the normal maintenance charges.

 

47

--------------------------------------------------------------------------------


 

ANNEXURE XII

 

(Applicable in case THE LESSEE merges or amalgamates after the Lease Deed is
signed) To be given by transferee company

 

UNDERTAKING

 

To,

DLF                                              

                                                

 

Ref : Lease Deed dated -                                         

 

I,                                , the authorized representative, vide Board
resolution/Power of attorney dated                       (Copy enclosed),
                            ,  do hereby declare that

 

1.              We are fully aware with the Lease Deed
dated                           executed between M/s
DLF                                     and
M/s.                                     contents thereof.

 

2.              We are fully aware with the terms and conditions of the
abovementioned Lease Deed. We are aware that as per the terms and conditions of
the aforementioned Lease Deed, in case of merger/consolidation or amalgamation
of the Lessee with any other entity, a fresh Lease Deed shall be executed
between the Lessor and the other entity as provided in clause     - of the
Annexure I of the abovesaid Lease Deed subject to the new entity obtaining prior
SEZ approval.

 

3.              We undertake that as per the provisions of the Lease Deed we
shall execute a fresh lease deed on same terms and conditions within 30 days of
passing of the order by the Court approving the scheme of merger.

 

4.              We are aware that we will step into the shoes of
                                         and that our liability to make payments
of rental and other charges as per the Lease Deed shall commence from the date
of passing of the final order approving the merger. Till then the payments of
rent and other charges payable under the Lease Deed shall be borne and paid
regularly by M/s.                                    .

 

5.              We unequivocally agree, confirm and acknowledge to the Lessor
that we shall be responsible for enforcement/compliance of all the terms and
conditions of the Lease Deed and that we bind ourselves with the terms and
conditions of the aforementioned Lease Deed and we shall also be liable for
breach/non-compliance of the terms and conditions as per the Lease Deed
dated                          .

 

 

 

 

 

 

(Authorised Signatory)

 

 

 

Confirmed by:

 

 

 

 

 

(

                                 

)

 

 

THE LESSEE

 

 

 

48

--------------------------------------------------------------------------------


 

ANNEXURE — XIII

 

ELECTRONIC CLEARING SYSTEM ACTIVATION FORM

 

Fields in red are mandatory for activating ECS (NEFT / IFSC) mode of payment

1

 

Name of the Vendor :

 

DLF Assests Private Limited

2

 

Contact person :

 

R. Ramgopal

3

 

Designation :

 

Senior Manager — Accounts

4

 

Address :

 

Upper Basement, Block 1B,
DLF IT Park @ Chennai,
1/124 Shivaji Gardens, Moonlight Stop,
Nandambakkam Post, Manapakkam,
Mount Poonamallee Road,
Chennai 600 089

5

 

Mobile No :

 

+91 9962003099

6

 

Contact No :

 

+91 — 44 — 45497601

7

 

Email ID :

 

ramgopal-r@dlf.in

8

 

Fax :

 

+91- 44 - 42669802

9

 

Bank Name :

 

CITI BANK

10

 

Bank Address :

 

CONNAUGHT PLACE, NEW DELHI

11

 

Account No. :

 

0011812228

12

 

Permanent Account Number

 

AACCD4923A

13

 

Tax Account Number

 

DELD09632A

13

 

NEFT Code :

 

-

14

 

RTGS Code :

 

IFSC: CITI0000002

15

 

Swift Code * :

 

CITIINBX

 

Note:

 

·                  THE LESSEE to check with concerned bank for NEFT / RTGS /
SWIFT Codes.

·                  Swift Code is required in case THE LESSEE has an account with
HSBC bank.

·                  Bill-wise details against NEFT payments by mail.

 

49

--------------------------------------------------------------------------------